(1)
Mr President, I see we have two clocks in this Chamber, and they seem to be completely out of sync. When I look at the clock over there, the impression is of Parliament’s having ground to a halt and of its no longer moving. That is how it has been for quite a long time, and I think we should do something about it.
Mr Rovsing, I have been informed that the wall clock that you mentioned is indeed broken, and perhaps has been for a few months. We do, though, have another clock that works but which is located behind you. You will therefore have to turn around to check the exact time.
We will, however, have the technicians carry out the necessary repairs and so prevent you from having to speak again on the same subject.
The next item is the debate on the report (A5-0053/2004) by Mr Belder, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy with a proposal for a European Parliament recommendation to the Council on EU-Russia relations.
. – Mr President, the intent of this proposal for a European Parliament recommendation to the Council on EU-Russia relations is clear – a partnership that is truly worthy of the name. Accordingly, a strengthening of these mutual relations rather than growing mutual separation is what is required. Looked at in a matter-of-fact way, that is also what our many common interests require. In all fairness, however, relations between the EU and the Russian Federation are anything but ideal, and for this both parties are to blame. That is, therefore, the angle of this proposal for a recommendation: European self-criticism and criticism levelled at Moscow. In the autumn of last year, that is the very course on which this House’s Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy embarked. To our satisfaction, we can conclude today that the Commission, according to its communication of 10 February, is more or less on the same wavelength, and so, apparently, is the Council. Incidentally, the Council should, in the view of this House, aspire to achieve more transparency in such an important and comprehensive area of policy as relations with Russia.
This current European consensus with regard to Russia is undisputed, but what matters is its concrete implementation, and that is where Europe's self-criticism comes in. Differing positions have been adopted on Kaliningrad, Chechnya and the Yukos affair. Mr President-in-Office of the Council, that is why I cannot wait to hear about new agreements for new consistent policy. Yesterday, the press once again confronted me with confusing accounts from a prominent European statesman.
A second point of important self-criticism is broached in Recital S and paragraph 2 of the proposal for a recommendation. The EU-Russia partnership is based on common values of respect for democratic principles and human rights. Parliament has expressly advised the Council and the Commission to apply this guiding principle consistently to all areas of cooperation with the Kremlin.
In any event, the situation in Chechnya is completely at odds with the principle of the EU-Russia partnership. This is a wholly depressing situation of rampant violence and lawlessness at the expense of, in the main, a defenceless civilian population. At the same time, the Chechen tragedy is a problem that is avoided in international politics, as the title of a thorough recent study aptly suggests. In paragraph 13, this House recommends the Council in all seriousness to emphatically refute this shameful analysis. In the final analysis, the internal and external effects of the Chechen impasse affect the European Union's values and interests just as much. To start with, the Council should lodge a vigorous protest with President Putin against the disappearances, tortures or, worse, the killings of Chechen citizens who had the courage to lodge complaints with the European Court for Human Rights.
Talking of disappearances in the Chechen region, I would refer to the continuing uncertainty surrounding the fate of my compatriot Arjan Erkel. I fully subscribe to the amendment tabled as No 25, which I will quote: ‘reiterates its deep concern once again about the fact that to date, no political solution has been found in the case of Arjan Erkel and regrets the fact that no progress whatsoever has been made in the direction of a solution, insists therefore on a determined political move on the part of the federal and local authorities in Russia, the Commission and the Council to ensure that Mr Erkel is released safe and well’.
Much more so than Chechnya, there is another obstacle to the EU-Russia partnership that is receiving political and public attention: the extension of the partnership and cooperation agreements to include all new EU Member States from 1 May 2004. Parliament is supporting the Council unconditionally in its position, according to which it will not enter into any negotiations with the Russians in this respect. Could the Council perhaps tell us whether a provisional solution to this difference is in the offing? Good neighbourly relations and, above all, good partnership, should be accompanied by Russian foreign policy that reinforces stability on the continent. If anything, though, the failure to sign or ratify the border agreements between Russia and its Baltic neighbours, Estonia and Latvia, has a destabilising effect, as do, and to an even greater degree, Russia's unfulfilled obligations to withdraw its troops from Transnistria and Georgia at long last. The present proposal for a recommendation urges the Council to stand firm on these sensitive security issues.
I could mention many other areas of concern with regard to the development of the EU-Russia partnership, as is evident from a careful scrutiny of the proposal for a recommendation, but I would add that it was certainly not our intention to draft a catalogue of complaints. The intention is quite simply to define the mutual frictions, to facilitate and maintain debate on them and join together in seeking a solution. It is logical in this connection that the European Union should set out its priorities unambiguously and repeatedly and should indicate its so-called red lines during negotiations. This practical approach is reflected in the Commission communication. This gives me, as rapporteur, real satisfaction. The relatively considerable attention received to date in the Russian media by the proposal for a recommendation gives ample reason to rejoice. It appears that our message is well received by the Russian Federation, to whom it is also addressed. I am indebted to you, the MEPs concerned, for this response. I found your thoughts and contributions indispensable. I would repeat this praise for the excellent assistance from the secretariat of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy in the person of Mr Dag Sourander. Together with him and my personal assistant, Henk-Jan van Schothorst, we have, over the past few months, poured over these complicated EU-Russia relations with much dedication, because this House sets great store by a partnership that functions right across the board.
. Mr President, those Members of the House who read the or indeed the will recognise that EU-Russia cooperation is not always as straightforward as it could be. I have to say that I regret that deeply. Why? Because a stable and constructive relationship with Russia is essential to the EU, and also because a stable and constructive relationship with the EU is essential to Russia. It is clearly in our interest to try to promote close ties with an open, stable and democratic Russia, acting, we hope, as a reliable partner which can uphold European values, continue reforms, implement commitments and, in cooperation with the EU, play a constructive role in the newly independent states.
The communication which the Commission adopted on 9 February, a communication which heavily influenced the report discussed by foreign ministers on Monday of this week, took as its starting point the interdependence of the EU and Russia and our wish to build a genuine strategic partnership, based on shared values and driven by our evident common interests. There are positive elements to the relationship, but, overall, we have to accept that the results of five years of increasingly intensive cooperation are not as positive as we expected. We have to do something about that.
There were three important outcomes from the review of EU-Russia relations discussed on Monday. First, a strong, clear and public message was passed to Russia that we expect the Partnership and Cooperation Agreement to be extended to the ten acceding Member States without pre-condition or distinction by 1 May. The Commission has held intensive discussions with Russia. We hope that we have been able to convince our interlocutors that the question of extending the PCA must be rapidly settled. The EU, for its part, is ready, in parallel to the extension of the PCA, to discuss any of Russia's legitimate concerns over the impact of enlargement. I hope that our attempt to resolve this issue as rapidly as possible will not be affected by the formation of the new government of the Russian Federation, with which we will look forward to working in due course.
Second, the Ministers confirmed the importance of the EU's relations with Russia. It was agreed that the EU should engage with Russia, that we should be ready to discuss all complex issues of mutual interest, and that as part of this approach, the EU should stress that its partnership with Russia is not only driven by common interests but also founded on shared values. This implies discussing frankly Russian practices that run counter to European values, such as human rights in Chechnya, media freedom and cooperation on the environment. It also involves not hesitating to defend EU interests vigorously.
Third, the ministers recognised the need for the EU to change the way in which it does business with Russia – to become more 'joined up', to use the bureaucratic terminology. It was agreed that the EU should establish clear, agreed objectives and positions ahead of every meeting with Russia. If we wish to build what can honestly be described as a strategic partnership, EU messages must be balanced and coherent, and our ambitious political declarations must be matched by progress on substance. This requires better coordination between policies defined at EU level, and the approach of individual Member States to relations with Russia. Why, for example, is it that the EU subscribes to joint statements with Russia, in which we agree to step up cooperation on crisis management, yet the EU is unable to convince Russia to work with it to resolve the very real problems in Moldova and the southern Caucasus? Why, in addition, do we see individual Member States agree to facilitate visas for Russia, at the same time as Russia is blocking conclusion of a readmission agreement?
Many of these views are shared by the report which the honourable Member has presented so eloquently this morning; the report is a welcome contribution, in my judgement, to the debate on our relations with Russia.
Our task now is to translate words into action and to establish a more coherent, strategic approach to Russia, reflecting the views of the enlarged Union. It is important that the EU can make real progress in its work with Russia. This matters to business people wishing to gain access to the promising Russian market – we should remember, after all, that after enlargement, more than 50% of Russia's trade will be with the EU. It also matters to importers of energy, given Russia's position as a major supplier of oil and gas. And not least, it matters because, if we are to tackle cross-border problems such as environmental pollution, illegal migration and organised crime, Russia will have to shoulder more of the burden than it has previously.
Discussions at the General Affairs and External Relations Council reaffirmed the interest of the EU in promoting integration in the long term, through the creation of a series of common spaces within the framework of the Partnership and Cooperation Agreement. The Commission has advocated strongly that, once agreement is reached on PCA extension, the EU should be ready to present a draft joint action plan to Russia covering all these four spaces, consistent with our neighbourhood policy and incorporating relevant elements that are of common interest to both the EU and Russia. This would help to establish an issues-based agenda, focused on substance, and be a further step towards the strategic partnership that we genuinely want with the Russian Federation.
I would like to thank the honourable Member once again for presenting such a thoughtful report and I am sure it will contribute to the outcome that we both wish to see.
Mr President, a terrible war is going on in Europe. The Second Chechen War is now into its fifth year. It will soon have been going on for as long as the Second World War did. Every day that the war continues, the leaders of the Russian State demonstrate their inability and unwillingness to bring the civil war to a peaceful end. The war has become self-perpetuating. European leaders and the EU must be more active in pursuing peace in Chechnya, and we must demand that the Russian army comply with the rules of war in their dealings with the civilian population. There must be an end to so-called mopping-up operations, which amount to nothing other than robbery and kidnappings, and Russian soldiers who do violence to the civilian population must be brought before the courts.
With the collapse of totalitarian Soviet Communism, there were high hopes and expectations of the way in which Russia would develop and draw closer to the rest of Europe. Now that we see how developments have taken another direction in certain parts of the country, we must make demands and not just express expectations. State-controlled media and a so-called controlled democracy have no place in a modern, democratic constitutional state. President Putin announced the departure of the Russian Government a few days ago. He quoted as a reason for forming a new government the fact that it would work more intensively on developing democracy in the country. That sounds all well and good. We must hope that it will also become a reality.
It is unacceptable to the EU that, prior to enlargement, Russia has not approved agreements drawn up with Estonia and Latvia on the delineation of borders. It is also unacceptable for Russia to oppose an extension to the partnership agreements.
Russia has huge environmental problems. This is in large part a legacy of the Communist era when the environment had very low priority. The greatest risk of an environmental disaster that might also hit the EU area is presented by the outmoded and oldest nuclear power stations of what is termed the Chernobyl type. They exist in Sosnovy Bor, not far from Estonia’s border with Russia, and in Kursk, near Moscow. We must clearly emphasise to the Russians that the continued operation of these first-generation RBMK reactors is unacceptable. They should be phased out as quickly as possible, and other nuclear power stations in Russia must be upgraded from a safety point of view in accordance with the International Atomic Energy Agency’s (IAEA’s) safety standards. EU cooperation with Russia on upgrading the safety of nuclear power must become more effective.
This report is no doubt of its time and has come in for a lot of attention. I wish, in conclusion, to thank Mr Belder for his constructive cooperation.
– Mr President, ladies and gentlemen, Russia has to accept the Partnership and Cooperation Agreement. The European Commission has decided to threaten Russia with a trade boycott if it does not agree to extending this agreement to the future Member States. There will not be much cooperation left if we end up squabbling over the partnership in this manner!
Our policy on Russia has failed badly. Nothing concrete has been achieved for several years, apart from the Kaliningrad question. The eastward expansion of the EU and NATO will reduce Russia’s sphere of influence and its trade by hundreds of millions of dollars. Given this situation, Moscow has mentioned 14 areas of concern, such as transition periods for customs tariffs. We, the old Member States, are now imposing transition periods with regard to the workforce in the new Member States. The Union has not agreed to one of these. To reciprocate, Russia will not sanction the Kyoto Agreement and is putting pressure on relations with the minority in the Baltic region.
A trade boycott would cause great harm to certain Member States as a result of an increase in the costs of raw materials. Other countries would suffer less, some not at all, but my country, for example, would, as the share of trade with Russia is enormous there and we also have some experience in a history of dealing with difficult relations.
Now Russia is actually up against the wall as a result of this trade policy threat, while at the same time there are two kinds of expansion taking place. We are pushing our way into Russia’s trading zones.
The country has just voted in a more nationalistic parliament than ever and the current presidential election campaign smacks of the same. The EU ministerial troika now has to take the initiative and make a suitable proposal to resolve this issue prior to the summit, because this is an area of cooperation where we have to find new approaches. We cannot force democracy on Russia: it will come about through wider channels of cooperation. The best and most effective approach of all is to try to have an influence directly on President Putin, who has a key role in everything that happens, as was said just now. This again will require cooperation, not boycotts. I understand the criticism regarding Chechnya and Sasnovibor, for example, but they are part of the very cooperation that we must now build and eventually obtain results from, so that the benefits are discernible on both sides and in order to end all these peculiar threats, which are inappropriate with regard to the sort of cooperation we need in this day and age.
– Mr President, the Group of the European Liberal, Democrat and Reform Party is very satisfied with Mr Belder’s report on Russia. We are nevertheless prepared to accept some amendments. On the other hand, we hope there is support by the other groups for our own amendment, which concerns the position of national minorities in Russia.
Recently we in the European Union have been pondering our relations with Russia. The conclusion we have jointly come to is that the formally adopted strategy has not worked satisfactorily. The main reason for this is that the Union has been incapable of showing any united front in its dealings with Russia, but instead some Member States, the bigger ones in particular, have been inclined to go their own way. This situation has to be rectified.
There is, however, another key reason for our failings, something that has been given too little attention in our deliberations. In the Union there is insufficient knowledge or understanding of the political situation in Russia. Russia, at least up till now, has not complied with the diplomatic and political principles that we and other Western countries take for granted. This has been evident, for example, in the fact that Russia has been adamant about not agreeing to extend the Partnership and Cooperation Agreement to the new Member States of the EU. Perhaps the threat of sanctions would not have the desired effect either, but might instead lead to a trade war in which the Member States of the EU might come off worse than Russia. I have not noticed any such threat being made as yet, however, although it has perhaps been discussed at times.
Calm and patience are needed in relations with Russia. To be able to realise our own objectives effectively and keep a watch over our own interests, we always have to consider the special political circumstances that obtain in Russia, hard and wearisome though that sometimes is.
– Mr President, my group strongly endorses the critical positions set out in the Belder report. There is an unacceptable situation in Chechnya, where the Russian army is engaged in gross violations of human rights. There are disturbing internal political changes within Russia, with what is termed ‘managed democracy’ increasingly taking on authoritarian characteristics, and we also take a highly critical line on Russia’s dealings with the new Member States of the European Union.
The European Union formerly adopted a two-track strategy in its dealings with Russia; underlying it was the fact that Russia is – and must be – one of our most important strategic partners. A two-track strategy does not of course mean that we refrain from criticism – on the contrary; it is when strategic relationships are being developed that there has to be a central role for engagement with our canon of values, for the upholding of democracy, of the standards associated with the rule of law, and of human rights. At the same time, though, it was also our concern to achieve the sustainable mutual interconnection of Russia and the European Union, and not only by means of the partnership and cooperation agreement. I think this would not be the moment to put question marks against this strategy; in so doing, we would be letting go of the opportunities we have for really getting to grips with internal political developments or with the situation in Chechnya. Moreover, I believe, we ought to be far more serious about concerning ourselves with social conditions in Russia. The life expectancy of men in Russia has decreased by ten years over the past twelve years – a tragic development, and one that characterises the situation in many parts of that country.
Although I endorse Mr Belder’s criticisms of Russian policy, I would have liked the report to have made more explicit what he said in his speech just now, with his trenchant criticism of the Council’s actions and of the European governments whose dealings with Russia are based on economic rather than strategic considerations. Ever since 11 September, many governments – and not only Mr Berlusconi’s, but also the German Federal Government – have been allowing the war in Chechnya to be trivialised as part of the war on terrorism, and so we keep quiet about it.
I do not think it is enough to think of Russia as a strategic partner only in the economic sense or in terms of securing our borders and preventing trafficking in human beings. Our relations with Russia have to be characterised by mutuality and interpenetration.
– Mr President, I will continue what is very much a Finnish debate, although I am largely of the same opinion as Mr Brie, who has just spoken, although he is not my fellow countryman.
The fact that relations between the EU and Russia are now more unpredictable than for a time is the fault of both sides. It would be worrying if Russia were to become our own Middle East, and, because of European dependence on energy, we were prepared to allow human rights violations such as those played out in the tragedy that is Chechnya to continue from one year to the next, and accept the increased risks attached to the transportation of oil, the collapse of nuclear safety, and the alarming restrictions on civil liberties. The crucial issue here is freedom of speech, and one only has to go by Russia’s track record on other political rights to reach a reliable conclusion on that. An independent media and judiciary are vital to allow a robust civil society to develop in Russia, which has never yet been a true nation-state.
The EU does not seem to have any coherent or consistent policy with regard to Russia; neither are issues given any sort of priority. That is also shown by the way the Union’s Northern Dimension has been neglected, although it embraces regional cooperation, especially in Baltic and Arctic areas, which is vitally important for the stability of the EU’s neighbouring regions and the common stability that results from that, and although its importance will only increase as the Union is now expanding to include the Baltic countries. The Northern Dimension is certainly different from Kaliningrad, which is symbolised, for example, by the Sami people who live in the Arctic region that stretches from Norway to Russia and who at the same time are the EU’s only indigenous people.
Ending on a positive note, let it be said that our land border with Russia has been remarkably peaceful and free of problems, and the EU does not really deserve the credit for that.
Mr President, Commissioner, ladies and gentlemen, I think we need to emphasise what Mr Brie has already said to us. We are discussing a recommendation to the Council in the Council’s absence, which is itself not a good sign of the Council’s potential interest in such an important question. However, I think we are having a rich debate, certainly richer than what the press is reporting today, noting the remarks made by Mr Chirac, who seems to think Europe lacks respect for Russia.
But which Russia? The Russia of the new parliamentary elections? Elections where, as some of our fellow Members have pointed out, we have seen a virtual monopoly – even more so than in Serbia – of ‘nationalist parties’, as we say when we want to be tactful, although we know that, generally speaking, they are literally fascist parties. But we cannot say that because we are talking about Russia.
I fully agree with what a number of other Members have said: Mr Arvidsson, Mr Brie, Mr Wuori and others, who listed a number of small things that are not going right, I do not think there is much that is going right. The elections to the Russian Duma have shown that. So far as the presidential elections are concerned, we cannot speak of an election campaign because no such campaign has taken place. We all witnessed the scandal of the Rybkin affair, a candidate who was kidnapped, abducted to a foreign country, drugged and sent back. There was the scandal surrounding the candidature of Mikhail Khodorkovsky, who is undeniably one of Russia’s greatest entrepreneurs. We would not have tolerated one tenth of one quarter of what was done to him. I think the Strasbourg Court will be bound to agree, but sadly it will be three years before then, by which time the fate of Mr Khodorkovsky’s business and of Mr Khodorkovsky himself will have been sealed.
I have a question for Mr Patten. Mr Patten, at what point must we speak of a human rights violation? When 20% of a population of a million people have been wiped out, is that a human rights violation, genocide or a disaster of biblical proportions? I think we speak of human rights violations when we find a number of serious breaches of laws that are known and generally respected. But when, as we have seen in Chechnya, we find that 200 000 people have been killed in nine years, with tens of thousands of cases of torture and rape, that is no longer a human rights violation, it is genocide. I think a lot of honourable Members, myself included, are somewhat reluctant to use the word genocide. We all know why. What happened in Europe 60 years was genocide. What happened in Rwanda was genocide. And what is happening today in Chechnya is genocide, and, Commissioner Patten, has nothing to do with human rights violations.
I want to thank the rapporteur, Mr Belder, and many other fellow Members who, I think, in the end were forced to admit that what is happening in Chechnya and in Russia is no longer about human rights violations and a lack of democracy. It is something far worse.
– Mr President, Russia is a major and important partner for us, one with whom we are joined – or one could say, from whom we are separated – by two things: shared interests and common values. As regards the values, today finds us criticising the way in which democracy and the rule of law are developing, as well as the situation in Chechnya, but, in so doing, we must not lose sight of our many shared interests. Now that the European Union is enlarging, it is vital that the borders between the European Union and Russia should not become new barricades; instead, we should also use them as bridges and as a means whereby the partnership and cooperation agreement may be extended. Our provision of aid is important, for it also helps to promote liberalisation within Russia. It is important that Russia should be able to join the WTO – in the same way as everyone else rather than subject to special conditions – and, if the normal conditions apply, then we should also support it in doing so. We have shared interests in energy, security and the combating of terrorism.
This, I think, is something we should make clear, and we should not allow the situation in Belarus to result in energy not being supplied to the European Union as contractually agreed. In many areas, the enlargement of the EU does not create a new situation, and we should not confuse the issues. The continuation of the partnership and cooperation agreement after the European Union is enlarged must not mean that we accept claims for compensation arising out of trade issues, for then the whole world could do likewise, and I do not believe that a precedent of this kind would be acceptable; the question also arises of whether the figures Russia has produced are correct.
We also have to make it clear, though, that the Baltic States’ negotiation of accession to the European Union has helped to put minorities there in a position not shared by minorities in many other parts of the world and perhaps not in certain parts of Russia. The issue of the minorities cannot be an excuse for delaying the signature of the border treaties or, in any case, for delaying their ratification. This has to be done now, and for that clarity is needed. Both by means of technology and through cooperation, we should help Russia to establish exemption from visa requirements, but this must be done in such a way that the Schengen standards for the acceding countries can be maintained, in order to maintain internal security.
In doing this, we should work for good relations with Russia, and recognise that it can be a factor for stability only if we accept that it, too, possesses territorial stability. This is something else we have to take on board.
– Mr President, Commissioner, the draft recommendation presented by our rapporteur after the draft was amended and supplemented by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is a document that I endorse and have no difficulty in voting for.
I will not reiterate here all of the many points raised in the text. Mr Belder’s work was extremely thorough, in line with the Commission communications and Parliament’s previous resolutions on Russia. I will therefore limit myself to addressing two aspects contained in the report. The first is the lack of consistency between the governments of the Member States on this matter – a lack of consistency and a lack of coordination. When dealing with such a large and difficult partner as the Russian Federation, it is intolerable to hear EU ministers, even prime ministers or Council presidents, expressing differing opinions, for example on the painful war in Chechnya or on President Putin himself or on the elections. Such differing opinions, sometimes expressed only a few hours apart, weaken the Union and damage the credibility of its efforts to have a common foreign and security policy worthy of the name.
The second aspect I wanted to mention is also a lack of consistency, but this time between the Union’s different actions with regard to Russia. Our partnership and our strategy have many facets, which are reviewed in the report, but it all needs to be put in perspective with priorities and much more consistency. It is true that the EU and Russia have set themselves the long-term aim of creating a common economic space, a common space of freedom, security and justice, a common space of cooperation in the field of external security and a space of research and education, including cultural aspects. That is all very well, but once again it needs to be done consistently, which will require a great deal of determination, organisation and know-how: in other words, we still have a long way to go.
Mr President, Commissioner, the Group of the European Liberal, Democrat and Reform Party is very concerned about the evermore authoritarian developments in Russia, linked to the person of President Putin. The sudden dissolution of the government is further illustration of this.
Democracy appears to be in retreat, instead of the reverse being the case, and the presidential election resembles more and more a farcical one-man show. The terrible acts of cruelty in Chechnya must cease, and the EU must act in such a way as to help bring about a solution as soon as possible. There are huge needs in the environmental area, and we regret the fact that Russia is unwilling to ratify the Kyoto Protocol.
The EU needs to have a strategic partnership with Russia. We wish, are able and ought to play our part, but such a partnership is not unconditional and cannot be dictated by Moscow. In this area, the ball now lies largely in Putin’s court. I also wish to thank Mr Belder for a very constructive report, which we can without difficulty vote in favour of.
Mr President, quite a few people, including Mr Patten, have said that EU-Russia relations have not always been ideal, and right now can probably be characterised as being quite strained. As several people have said, there are good reasons for this.
Last Monday, we were able to ‘commemorate’ the 60th anniversary of Stalin’s deportation of the Chechens and, thus, also the 60th anniversary of a genocide that has never been properly acknowledged. We have also, in the last few days, been able to see how journalists of a critical disposition have been denied visas for Russia. These are journalists who wish to cover the election and who are not therefore being given an opportunity to offer a critical analysis of what is happening. We see other things. Mrs Malmström mentioned how, with a snap of his fingers, Putin dissolved the Russian Government. All these things mean that the situation is extremely worrying. There are good reasons for being very critical of what is happening in Russia.
I sincerely support Mr Belder’s report but, conversely, I have, in recent days, been astonished that we can talk so clearly about Russia but so unclearly about China. I do not understand how, on the one hand, we can pursue a critical line – which I think is correct – on Russia and, on the other hand, consider lifting the arms embargo against China which, in my view, is more or less as difficult, troublesome and unreasonable as Russia in its behaviour.
I believe that genocide has taken place, and is continuing to take place, in Tibet. I believe that the oppression of the Chinese people is without parallel. I believe that we are here seeing problems similar to, and in reality still greater than, those in Russia. Nonetheless, we are considering lifting the arms embargo.
In one way or another, the EU must ensure that its foreign policy is adjusted in such a way that the policy lines adopted are commensurate with the behaviour of the countries with which we work. I do not, moreover, think that this is the situation at present.
Mr President, I do not want to address the entire issue of relations between the Union and the Russian Federation, and so I will confine myself to the Chechen issue, by recalling that human rights, in the sense of the rights of individuals, have been discussed more than once in this Chamber. This is entirely reasonable, but it seems that we have now forgotten another fundamental right, and that is every people’s right to self-determination. Whilst this is still considered blasphemy, or something that should never be uttered, it will not be possible to resolve issues such as those of Chechnya or Tibet that we have just raised.
Mr President, Russia is a vast country and its contribution -historically speaking – to European culture is immense. It remains a major military power and deserves recognition on the global centre stage. Although economically it has shrunk, it is a vital source of gas and oil to the EU and has a common enemy in international Islamist terrorism.
I believe that Mr Putin will win the presidential election, and that we must recognise his democratic mandate to rebuild a strong Russian state. I do not accept calls to expel Russia from G8 because of its handling of the Yukos affair. Only two weeks ago the Russian courts handed down a lenient sentence to one of its executives convicted of tax evasion: hardly the signs of judicial bias.
I sympathise at the loss Russia faces with the ending of the bilateral free trade agreements with the acceding EU states, but overall, the tariffs drop from 9% to 4% and Russia cannot fail to extend the Partnership and Cooperation Agreements to the Baltic Republics because of disputes over ethnic Russian minority rights there. The Kaliningrad question is settled now and work on visa-free or flexible travel to the EU should commence once a readmission agreement is struck.
Russia sees the EU as muscling in on its sphere of influence from Georgia to Ukraine, hence its attempts to reconstitute some of the binding elements of the former Soviet Union in the Yalta agreement with Ukraine, Belarus – a country where Russia could use its special influence to do more to encourage democracy – and Kazakhstan. I also urge Russia to withdraw its troops from Transnistria, allow a peaceful reunification of Moldova and consign the Tiraspol gangster regime to the dustbins of history.
Lastly, I am concerned that there has been mass migration west of ethnic Russians away from the far eastern territories, where Russia is attempting now to forge close links with Japan and Korea on resource exploitation. These ethnic Russians are being replaced by illegal Chinese migrants, a situation which may cause tensions in the future in that vast, under-populated but resource-rich territory.
– Mr President, it is a positive move that the General Affairs Council signalled collectively that the Partnership and Cooperation Agreement between the European Union and Russia should automatically extend to cover the new Member States. There is no reason to have separate negotiations on that. If there are problems in economic and trade relations between the enlarged Union and Russia they can then be discussed separately between the Union and Russia.
Russia is the EU’s most important neighbour. It is in the interests of both the Union and Russia that relations between them develop favourably in all areas of life. Furthermore, we must be able to discuss sensitive issues such as human rights. We must ensure that the Union is consistent in its policy on Russia and that in Russia they understand that the EU cannot be split politically. From the beginning of May, the Baltic countries that join the EU will form just as solid a part of the Union as the old Member States. Their condition for membership was fulfilment of the Copenhagen criteria regarding such matters as human rights and the rights of minorities. These conditions have been met. Moreover, Russia is committed to compliance with human rights as a member of the Organisation for Cooperation and Security in Europe and the Council of Europe. It is very important that there are assurances that the work of the OCSE in Chechnya can proceed.
Strategic cooperation based on common values has been spoken of with regard to relations between the EU and Russia. Perhaps such grand-sounding aims should move a step closer to something a bit more concrete. There are good grounds for that, too, as the EU will account for 55% of Russia’s foreign trade. The EU needs oil and natural gas so there is a need for cooperation on energy to be developed. The environment must play a part in that, whether it is a matter of energy production or its transportation.
One of the areas of cooperation mentioned at the St Petersburg Summit was research, education and culture. I am a firm supporter of more exchange programmes for researchers, teachers and students and cooperation between educational institutions. If we are to build sustainable cooperation our citizens will need to network with one another. Here too we will have to provide young people with the right facilities and opportunities. They cannot bear the burden of a divided world.
Mr President, there is a subject that raises concern when we talk about Russia. It is the subject of freedom of the press, and I am pleased that Commissioner Patten mentioned this.
We know that, according to Russian law, there is freedom of the press in Russia, but there is a big gap between the law and everyday practice. The organisation Journalists Without Frontiers has published a list in connection with press freedom on which, out of 158 countries, Russia is in 148th place. Moreover, the situation is getting worse. Journalists are being murdered in Russia. According to the International Federation of Journalists, four journalists were killed in Russia last year alone and, since 1 January 2002, thirteen have been killed.
Obstacles are placed in the way of journalists’ work. I saw this for myself in St Petersburg in the run-up to the election for Governor when, for example, it was forbidden to show pictures, or quote the names of, candidates in the election. Recently, a Danish journalist was denied entry to Russia. Her crime was to have written critically of Russian conduct in Chechnya.
I would ask the Commission and the Council to take press freedom seriously when the negotiations with Russia are begun. The attacks on freedom of expression that take place in Russia are unacceptable!
– Mr President, Commissioner, Austria currently enjoys perfectly trouble-free relations with Russia, as demonstrated by the most recent state visits and President Putin’s fondness for skiing in our country. It is for that reason that I find this picture of the European Union’s relations with Russia all the more regrettable.
The EU’s relations with Russia are not a one-way street. They need to be optimised if the interests of the enlarged EU are to be given the same weight as Russia’s. It is also an indispensable requirement – let me repeat, an indispensable requirement – that the partnership and cooperation agreement, which has been in force since 1998, should now be extended to cover the European Union’s ten new Member States. What formerly stood in the way of this was the objection that the enlargement of the EU would put Russia at a disadvantage on the market, so that it demanded that compensation be paid. This line of argument really is questionable, as the enlargement of the European Union will automatically create, for Russia too, a market with a great deal of purchasing power, and that cannot fail to be good for its economy. Cooperation in decommissioning nuclear power stations that are ready for scrapping, or in the disposal of nuclear waste off the Kola peninsula and in the North Sea leaves something to be desired, to say the least, and it is far from clear why Russia has so far turned a deaf ear to the demands for safe tankers in the Baltic. What makes it astonishing that the alleged difficulties of the Russian minority in the Baltic states keep being brought up is the fact that both the OSCE and the Council of Europe believe that the problem is no longer there. By way of contrast, the OSCE was barred from entering Chechnya. The fact that most of the asylum seekers and refugees in Austria are Chechens can only be taken as an indication of how appalling the situation there is, although I do not want in any way to downplay the crimes committed by terrorists against the public in Russia. And, even though the EU has been very accommodating with regard to Kaliningrad, there has not to date been any agreement to take back refugees or illegal migrants.
With presidential elections now in the offing, I deliberately do not now want to discuss Russia’s internal politics – reference has already been made to ‘managed democracy’ – even though they must inevitably have an effect on relations between Russia and the EU. Even so, it does not make sense to keep quiet about problems when dealing with them cannot fail to help promote good relations between Russia and the EU.
Mr President, I wish sincerely to thank the rapporteur, Mr Belder, for a very well written and politically well balanced report. The controlled democracy that characterises Russia is a source of great concern. We are all aware that democracy has not secured a foothold in Russia and that a climate of fear has been created in which people who express independent political views in relation to President Putin are exposed to threats. People with considerable financial power have, in particular, ended up in difficulties with the judicial system.
I wish to emphasise that the administrative resources and control of the media were such that the parliamentary elections for the Duma on 17 December 2003 can scarcely be said to have complied with international standards. An independent judiciary is required if it is to be possible to refer to Russia as a fully-fledged democracy. At present, the prosecuting authorities have no independence from the executive.
Russia must act internationally to close down its current military bases in Georgia and Moldova without delay. Russia must act constructively in the conflict in the South Caucasus, and I wish to issue a special appeal to the Russian Government to solve the protracted conflict between Turkey and Armenia and to promote reconciliation between the peoples of these countries. Turkey should also recognise the genocide to which the Armenian people was exposed between 1915 and 1918.
Russia has a special responsibility for developments in Belarus, a new neighbour of the enlarged EU, which can scarcely be described as a democracy but, rather, as a country under the authoritarian control of President Alexander Lukashenko.
Last of all, I want Russia to promote freedom of religion in a much more open and tolerant way.
– Mr President, in the aftermath of the profound changes in Europe, relations with Russia have become very complex. Dialogue and cooperation have been enshrined in a plethora of treaties and agreements in many international institutions, and partnership and cooperation agreements make meetings between the EU and Russia at the highest level a regular, and indeed fixed, occurrence.
I increasingly get the impression, though, that this comprehensive dialogue is becoming a fossilised and predictable ritual. I think it was Commissioner Patten who, a few months ago, told the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy that he had the impression that the speaking notes prepared for him on Russia had not substantially changed for some considerable time. Politics is, of course, always the art of the possible, and that means that one will always have to take an approach to a large country like Russia that differs from the approach one would take if a small country were misbehaving itself. In terms of proportion, one can certainly compare atrocities against civilians in Kosovo and in Chechnya, but it is obvious that our response to Russia will be different – as it indeed is. I would, however, ask the Council, as a matter of urgency, to address the issues that have not been satisfactorily resolved and are still on the agenda rather than dodging them – which is what it is doing, in a sense, by the mere fact of being absent from this debate. There can be no compromise where partnership and cooperation agreements are concerned, nor in relation to their adoption by, and extension to, all the new accession countries; Russia can, for example, take a good look at how customs tariffs change from what they were before, at a time when we had bilateral agreements with some of the candidate countries. Once they are in the EU, customs tariffs will fall. It follows that these countries’ accession to the European Union does not have only detrimental effects.
Many references have been made to Chechnya. There too, I believe, we should not merely allow ourselves the luxury of making appeals or of ignoring it outright. I have always taken the view that we have to find different ways of targeting the funds that we appropriate for cooperation with Russia. We must try to prop up the weak structures of civil society in Russia, in order that this society may undergo democratic change from the bottom up and not in the lamentable way we have seen in recent months.
Mr President, Mr Belder’s report makes a number of comments and proposals in line with the recommendations from the Council concerning relations between the Union and Russia. I support the two main lines pursued in the report. First, the reaffirmation of the desire to develop the vital partnership between the European Union and Russia. Russia is a big country and it is essential to develop economic relations with her in the areas of industry, research, health and energy. Common ambitions and objectives must be set, as the rapporteur proposes. They are of strategic and political importance. We must set priority objectives, such as cross-border cooperation in the fight against crime, defence of human rights, democracy, independence of news media and the rule of law, cooperation to resolve conflicts in the region and disarmament; we must also promote improvements to public health and social development.
The second line pursued in the report seeks to be more critical, especially concerning basic freedoms and democratic rights in Russia. I agree with the rapporteur when he deplores the weakness of the Union’s role in the Chechen conflict, which has caused more than 200 000 deaths in ten years and is really genocide. The report calls on the Russian authorities to investigate the disappearances, torture and all violations of human rights. In November 2003, several of us intervened following President Berlusconi’s statements justifying the Russian military’s intervention policy. Europe must indeed play a much greater role in strongly and clearly condemning Russia in its handling of the war in Chechnya. There will not and cannot be a military solution in Chechnya.
The desire for a partnership between the European Union and Russia must follow a plan that includes peace and security for all peoples. Europe can no longer be content with mere rhetoric. It must act and, from that point of view, the report is a step in the right direction.
The debate is closed.
The vote will take place at 11 a.m.
The next item is the report (Α5-0052/2004) by Mr Gahrton, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, with a proposal for a European Parliament recommendation to the Council on EU policy towards the South Caucasus.
Mr President, the opposition in Abkhazia has stepped up its campaign against the breakaway republic’s leader, Ardzinba. Armenian and Turkish cultural workers have met in an Armenian monastery in Eastern Turkey. Eduard Shevardnadze’s son-in-law has been arrested at Tbilisi airport, suspected of corruption. Violent conflicts have taken place in Ajaria between supporters and opponents of the province’s leader, Abashidze. Azerbaijan’s president, Ilham Aliev, has met his Armenian colleague, Robert Kocharian. Imprisoned Azerbaijani politicians have gone on hunger strike. The American FBI is to open an office in Tblisi.
These and many more things have happened in recent days in our European sister countries, Armenia, Azerbaijan and Georgia. It is not, however, from the European media that I obtained all this information, in spite of the fact that the three countries are members of the Council of Europe and the OECD and have their sights set on full membership of the EU. Neither the general European interest nor the EU’s official interest in the South Caucasus features very prominently if war and revolution are not the issue. The Council did not even wish to involve the South Caucasus countries in its strategy for a wider Europe, but fortunately appears to have changed its mind.
At the European Parliament’s urgent request, a special representative was finally appointed in 2003. A number of other contributions have been made by the EU, especially in connection with the Regional Environmental Centre in Tbilisi. Generally, such efforts are too little, too late, as was seen in connection with Georgia's Revolution of Roses, in which the EU was overtaken by both Russia and the United States which both pursue classic power politics in their own interests. The EU claims to have other ambitions that have more to do with solidarity. In the South Caucasus, there are three countries that believe in the EU ideal and that want the EU to play the main role as peace broker and provider of aid.
My report contains a large number of proposals as to what the EU should do politically, economically and in terms of peace. It is a question of influencing Russia to adopt a more constructive approach, of supporting the three countries’ precarious democratic institutions and of developing partnership between regions of the EU that govern themselves in the manner of Åland, Scotland and Catalonia and of Nagorno-Karabakh, South Ossetia and Abkhazia. This could show that self-government may be a reasonable alternative to full sovereignty.
It is also a question of helping the South Caucasus escape from the nuclear power trap, of developing renewable forms of energy and of ensuring that oil assets are handled in accordance with international environmental rules. It is a question of practical conflict resolution, for example through the opening of the Baku to Jerevan railway line in exchange for the withdrawal of Armenian troops from Azerbaijani provinces. To my surprise, I see that the largest political groups are moving the rejection of this, but approval of Amendments Nos 5 and 18 would seriously upset the sensitive balance of the report. The same applies to Amendment No 2 by the Group of the European Liberal, Democrat and Reform Party. If we were to approve this and delete the reference to our own 1987 decision in connection with the deaths of countless Armenians in 1915, the balance of the report would shift in favour of the one side.
This means that I am able to support all the amendments apart from Amendments Nos 2, 5, 6, 16, 17 and 18. I have withdrawn Amendment No 9 and, in Recital P, I propose a split vote so that the word ‘blockade’ can be deleted, because there is no blockade. There are, however, considerable restrictions, which is bad enough and something that I criticise, but the correct choice of words is very important in situations such as these.
Parliamentary elections are to be held in Georgia on 28 March 2004. This will be the crucial test of what democracy amounts to in the Revolution of Roses. With a seven per cent barrier, there is a danger of all opposition being excluded from Parliament. I know, partly following a one-to-one meeting with the Georgian Prime Minister, Zurab Zhvania, in Rome the other day, that the Georgian leadership is concerned. Not enough is being done, and measures are required, perhaps a lowering of the barrier, if Georgia is not to become the odd phenomenon of the world’s first democratic one-party state.
Finally, we have all been exposed to lobbying. This is legitimate and can provide valuable information, but it would not be good if, this afternoon, one of the parties to all the conflicts that exist in the South Caucasus were to be able to declare itself the victor and say that the European Parliament was on its side. I have tried to write a balanced report that does not come down on the side of any one party but simply on the side of peace and sustainable development.
. Mr President, the Commission very much welcomes this timely and thoughtful report and I would like to congratulate the honourable Member on his work in producing it. The evolution of the report over a number of years demonstrates the Parliament’s commitment to ensuring that the South Caucasus region attracts the attention it requires. The attention and time given to the report has allowed it to be refined and focused so that it provides an extremely useful policy tool.
The Commission shares the analysis of the dangers and difficulties facing the region and we are pursuing policies that should encourage stabilisation there. To that end, our country strategies place the fight against corruption, and support for institution-building and poverty reduction, at the very heart of our assistance.
For the region we have programmes dealing with drug trafficking, border management and environmental matters. Unless these key issues are tackled, the chances of achieving stability in the region will be very greatly diminished. We have pursued these objectives since the southern Caucasus counties achieved independence in 1991 and we have devoted over EUR 1 billion of assistance to the region. We will continue to be ambitious in our efforts while working within constraints of the resources provided by the budgetary authority.
Time prevents me from covering each of the many issues highlighted in the report in detail, so I hope the House will excuse me for focusing on what I think are two key points: namely, the relationship which the honourable Member referred to between the Southern Caucasus and the European Neighbourhood Policy, and the role of the Commission in assisting conflict settlement.
On the relationship between the Southern Caucasus and the European Neighbourhood Policy, the General Affairs and External Relations Council, in its discussions of 26 January 2004 on how best to support the new leadership in Georgia, concluded thus: 'The Council invites the Commission, in consultation with the High Representative, and taking account of the EU Special Representative’s proposals, to bring forward a recommendation on the relationship of Armenia, Azerbaijan and Georgia to the European Neighbourhood Policy. The Council looks forward to considering this recommendation before the end of the Irish presidency.' I hope that we may be able to bring forward that idea, perhaps in May, but certainly by the end of the present presidency.
I very much welcome that commitment. Accordingly, the EU is closely monitoring developments in all three countries to see whether there is continued progress towards democracy and in the economic sphere. We want to see a credible and a sustained commitment to reform, clearly reflected in concrete steps forward, for example in fighting corruption.
On the issue of conflict resolution and reconciliation, the European Commission continues to provide its full support to the OSCE and to the United Nations in their efforts to solve the Region’s frozen conflicts. I was pleased that we were able to discuss some of these matters with the Presidency-in-Office of the OSCE at the beginning of this week.
We stand ready to assist in post-conflict reconstruction following peace settlements, or to assist measures agreed between the parties to the conflict which would reduce tensions and raise confidence between the two sides. I am very pleased to say that the Commission has recently been able to implement a third phase of post-conflict rehabilitation activities in the Georgia-South Ossetian conflict zone to assist the return of internally displaced people and refugees, and the restoration of infrastructure which will, we hope, help to build confidence between the two communities.
The very welcome appointment of the EU Special Representative for the South Caucasus in 2003 was an important step for the EU. The Commission is pleased to be fully associated with his work and we value his close cooperation. The report which the honourable Member has presented rightly identifies the need further to develop EU policy for the region; we look forward to participating in this important process with the Special Representative.
The European Commission takes note of the call for a stability pact for the region. When the issue was first raised a couple of years ago there did not seem to be that much support for the idea, and I am not yet wholly convinced that the time is yet ripe to return to it. It certainly has budgetary consequences which we would want to look at in some detail.
Let me conclude my rather rapid overview of the subject by once again commending the rapporteur on his report. I would like to thank him for what I am sure will be an extremely important contribution to the debate on the EU’s policy for the South Caucasus region.
. – Mr President, the Committee on Industry, External Trade, Research and Energy actually found it easy to write a report on this agreement, our opinion being, in essence, that we must, as far as at all possible, involve all the states in our geographical vicinity in our research and development programmes. We have to ensure that we stabilise and support their small business sectors and improve their infrastructures. Why is this such a cause for our concern? It is so, quite simply, because we depend on them and they on us. If, in certain of these states, there are unsafe nuclear power stations, then, should anything happen, its consequences directly affect us, simply because of their geographical situation. If, then, we endeavour to export as much as possible of our knowledge and expertise to them, we will be doing so in a win-win situation. It is for that reason that it matters to us that our aid programmes, TACIS being one example, should, as well as providing support, help countries to help themselves, so that developing states do not have to make all the mistakes we made in the course of our industrial history.
We are also, let me add, dependent on the region for our energy supply, one example being the transport of crude oil. It follows that it is in our own interests that pipelines should be safe, that the tankers arriving here should be safe and not pollute our waters. If, then, the South Caucasus enjoys technological progress, it also, and at the same time, means safety and progress for us. We are grateful to the rapporteur for being so willing to take our suggestions on board, and also to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for the excellent cooperation we have enjoyed with them.
– Mr President, Commissioner, the South Caucasus is a region in crisis on Europe’s doorstep, and, ever since the Soviet Union disintegrated and the Nagorno Karabakh conflict broke out, the European Union has had a strategic rather than merely humanitarian interest in keeping it economically and politically stable. One of the consequences of the enlargement of the European Union is that these hotspots are closer to us, and the prospect of a neighbourhood policy based on the present partnership and cooperation agreement should help to stabilise this region.
Last year, elections were held in all three Caucasus states, and an ad hoc delegation from the European Parliament, of which the rapporteur was a member, found that these elections did not always bear any relation to our democratic conceptions of what elections and democracy are about. If you combine ethnic conflicts, mass poverty, corruption and a lack of democracy, you get an explosive mixture, to which you can add the still-unresolved conflict centred on Nagorno Karabakh, the consequence of which for Azerbaijan was the loss of 20% of its territory, along with great floods of refugees, and which from 1992 to 1999 alone, cost the European Union something like EUR 180 million.
The Group of the European People’s Party (Christian Democrats) and European Democrats sought to avoid pouring oil on the flames, to take account of the opposing parties’ sensitivities, and also to give due consideration to Russian and Turkish influence in the region. Political solutions cannot be imposed through the back door; the parties involved, along with their strategic backers, must themselves help to defuse tensions. Non-intervention is of course inadequate as a strategy.
The appointment of a special representative to the region may, therefore, have been helpful, not least because it gave the EU a more visible presence in South Caucasus. What would be most helpful, though, would be a visible in relations between Turkey and Armenia, which would involve Turkey lifting its blockade. The Stability Pact that this House is quite right to want for the South Caucasus has no real prospect of success unless the conflicts between neighbouring states are resolved, particularly Turkey’s with the countries there.
It is our humanitarian and democratic interests, and also our energy strategy considerations, that mean that there is no alternative to a more in-depth strategy for the South Caucasus. At the beginning of this year, the foreign ministers, too, took this into account when they called on the Commission and the High Representative to include Armenia, Azerbaijan and Georgia in the new ‘Wider Europe’ initiative. If tension is to be reduced, there must be an awareness that, although the concept of a Wider Europe is worthwhile, there is hardly any prospect of it becoming reality unless the countries between which there is conflict involve Turkey, Russia, the USA and the European Union in their efforts at resolving it.
Mr President, the problems of the South Caucasus are as easy to identify as they are difficult to solve. In addition to significant aid, we need an extremely ambitious European strategy and perhaps a broader mandate for Mr Heikki Talvitie, the European Union’s Special Representative for the South Caucasus. Commissioner Patten too has spoken about this, but I do not believe that the fight against corruption to reduce poverty and drug trafficking, or even the analysis of the elections can be enough to establish these measures as a strategy for the zone. It is clearly difficult to operate in a fragile situation in which at least three endemic disputes are simmering. Nevertheless, it is becoming more and more essential that a plan is presented. The usual procedure sometimes calls for global objectives to be achieved with just one conference. I do, however, believe that, in the case of the South Caucasus, we need to proceed gradually, step by step, in the disputes and in cooperation; otherwise we risk obtaining a very poor result.
The report by Mr Gahrton gives a very detailed description of both the situation and the needs, and I agree with the rapporteur that the South Caucasus region needs to be given a well-defined status in the context of the policy we call ‘Wider Europe’
If stability is to be achieved, then it is essential that Russia is involved. President Putin – having the day before yesterday dissolved a government that has always maintained considerable ambiguity towards the countries of the former Soviet Union, and in particular, towards the South Caucasus – will also have to indicate some direction for the Caucasus. The meeting between the European Union and Russia, which will take place next March, could be an opportunity for this to happen.
The interests and values that are all necessary for cooperation must be clarified in both form and substance. Furthermore, we must consider the fact that the opening, in two years, of the Baku-Tbilisi-Ceyhan pipeline will be of enormous strategic importance. We do not know if the billionaire Mr Khodorkovsky, for example with his company , intends to conclude agreements with the US company and nor do we know to what extent the new President Putin would be in favour of such a development. Similarly, we do not know what the chain reaction would be in either case. Discrediting the pipelines for environmental reasons is merely a rhetorical exercise. The oil must, in any event, go from the Caspian Sea to the Black Sea. During the cold war, the planning of the pipelines sought to avoid Soviet territory, but the situation is now changing. I do, however, believe that the report by Mr Gahrton expresses appropriate concerns about this and other unknown factors in the region.
Thanks to oil resources, Azerbaijan will be rich and Georgia will have transit rights whilst Armenia will have nothing. This is how the new sources of wealth can create new imbalances, which can be smoothed out only though political mediation. One simply has to realise that the future situation will not allow a stalemate, or status quo, to continue for long in areas where conflicts rage.
Mr President, Mr Gahrton has prepared a sound report on the countries of the South Caucasus. I entirely share his view that it is in the interests of Europe and the EU to associate the region more closely with Europe. There are positive signs but, as Mr Gahrton himself said, there are quite a few threatening clouds.
In Azerbaijan, matters are heading in the wrong direction. A year ago, I met with the new, recently elected President, Ilham Aliev. In response to direct questions on electoral fraud that had by then already taken place, he flatly denied any such occurrences and referred to his own, and Azerbaijan’s, role in the Council of Europe. Following the autumn elections, we know Aliev’s game. Freedom of expression is crushed, and opponents are thrown into prison. If Azerbaijan is to become a genuine partner of the EU, the country must be fully democratised.
A humanitarian disaster is taking place in the refugee camps, in which those driven out of Nagorno-Karabakh live in extreme poverty. I have myself visited a refugee camp, and I wish in particular to address Mr Patten and say that the EU has a big responsibility when it comes both to money and to putting pressure on the parties involved in the conflict. I think that Mr Gahrton’s report shows that we need a stronger EU in the international arena, especially if we are to be able to take vigorous action in the area immediately surrounding the EU.
Mr President, I too would like to congratulate Mr Gahrton on his report, which we, the members of the ad hoc delegation for the elections in Georgia, endorse. I would like to say that, so far as the movement of the countries of the South Caucasus towards democracy is concerned, the velvet revolution in Georgia at last opens up what is, we hope, a promising prospect. This new situation will hopefully draw the European Union’s attention, at last, towards this extremely important geostrategic region and erase the offence that was given when it was omitted from the list of our new neighbours. These countries, which are members of the Council of Europe – a Council that they would like to see as an antechamber to the European Union – lay claim to a European culture and must be integrated as a matter of urgency. There can be no doubt that our Union will reach the Caspian Sea in the future.
We must therefore do everything we can to help this region, which is highly sensitive to latent regional conflicts, find solutions and ensure that nothing permanent or consensual is negotiated outside democratic frameworks that combine transparency with the participation of all players, citizens and politicians. The European Union must mobilise all its resources and make maximum efforts to give the South Caucasus this democratic infrastructure, as it has done for other regions, because this region remains a silk road for the European Union.
The appointment of the EU Special Representative is certainly a step forward, but it is far from enough. The Union must invest, really give itself the necessary resources and give real resources to these fragile states, so that the secessionist tensions that are causing difficulties in South Ossetia, Abkhazia and Adzharia, for example, will die down, allowing a lasting peace to be established, based on appropriate statutes. That is the only way these populations of the South Caucasus will ever have a future, and we all know that. The development and transition of these small post-soviet countries must be considered not in the light of their present precariousness but in that of the Union’s means and the potential of local resources.
Community funding must also be provided to help close the Armenian nuclear power plant in Medzamor, which is in an earthquake zone. A conversion to sustainable, reliable and economic energy can and must be based on renewable energies. The South Caucasus is turning over a new page in its history. This is all too rare an opportunity, ladies and gentlemen, and the European Union has been absent for too long to miss its appointment this time.
– Mr President, ladies and gentlemen, especial thanks are due to Mr Gahrton for his report and also for the close cooperation with our delegation to the South Caucasus, of which he has been constantly supportive, being always present at its meetings and always willing to give it his advice.
It is very difficult for the states that formerly belonged to the Soviet Union to stand on their own feet, and all of them have similar problems in establishing democracy. The European Union’s policy objective is to encourage a willingness to live as a neighbourhood in the South Caucasus and to manage conflict. Moscow’s objectives are precisely the opposite. As we have just heard the report on Russia, let me state my view that we have to get to grips with these things as a matter of urgent necessity. Now that fourteen years have passed since the Soviet Union collapsed, it is quite bizarre that Soviet passports should still be treated as valid, and, most of all, that they should be offered to people in secessionist regions – in Georgia, for example, but also in others. That it should be possible to issue them with such passports, give them visas and make them practically independent of their own states is a very regrettable state of affairs.
Many Members have already made reference to energy policy. I regret that it has not yet been possible to find a date on which to hold an energy congress here in Brussels, which this House offered to organise jointly with the Commission. I would like again to ask Commissioner Patten to do everything possible to make it, at the very least, possible for a congress of this kind to be held this year, for these states need the hope that the EU gives if they are to be able to turn away from corruption and build up truly stable democracies.
Mr President, Commissioner, ladies and gentlemen, today we are debating the Gahrton report on the South Caucasus. The report is very good; it proposes a policy framework and contains specific, very interesting proposals for this important and sensitive area.
Allow me to take this opportunity to make certain comments of a general nature. There have been catalytic developments over recent months in the area, in Georgia, Armenia and Azerbaijan. The new president of Georgia is currently in the USA for talks with President Bush. There is an acute presence and mobility in the area on the part of Powell, on the part of Ivanof, on the part of the USA and on the part of Russia. And what are we doing? Our representative is in the area, but is that enough?
Sometimes the Union, irrespective of individual initiatives by its Member States, appears as an observer, albeit an active observer, but that is not enough. The South Caucasus is our neighbour, with historic, cultural and political ties with Europe which go back hundreds, if not thousands of years. The Commissioner, who is an intellectual as well as a politician, knows about Prometheus Bound, the expedition of the Argonaut and the Golden Fleece, about Jason, who was linked with the area of the Caucasus. It is an area of particular interest to Europe and to its new supplies of hydrocarbons. We must not overlook the fact that you can reach the heart of Europe via the Black Sea and the Danube.
The Union's priorities are often defined by the historic and economic relations between its Member States and Africa, Latin America and South-East Asia and we overlook the new state of affairs. We need to support democratic developments, peace and development in the area. There is a need for a more acute presence in the area, by improving our relations as regards regional cooperation with all the countries on the Black Sea at economic, political and cultural level. We need to understand that the area, in essence, is a part of Europe, culturally, politically and historically, and we need to address it as such.
Mr President, the Baku-Tbilisi-Ceyhan pipeline is being built and funded -including by taxpayers' money – through the World Bank, EBRD and European export credits, even though it does not meet international environmental and human rights standards. This report rightly demands the application of the EU Environmental Impact Assessment Directive.
Now it appears the coating on pipeline joints is poor and likely to result in major oil leakage and pollution. BP apparently knew this a year before securing the backing of international funders. The credit should be suspended while an independent enquiry is carried out into the safety of the pipeline for local people and the environment, and also into its financial viability, if at least EUR 800 million needs to be spent relaying it.
Turkey's guarantees to the BTC project regarding opt-outs from new environmental and social laws break its obligations under the EU Accession Partnership: they would be illegal if Turkey were already in the EU. The Commission has failed to act, so NGOs are now taking the matter to the European Court of Justice. We must help Turkey prepare to meet EU commitments, not break them.
– Mr President, our rapporteur Mr Gahrton is without doubt one of the most knowledgeable people in Europe about the situation in the South Caucasus. There is no need to remind you that it is thanks to his initiative that the European Union now has a representative in the region.
The one and a half minutes allotted to me allow me just a few very quick thoughts. There is one aspect of the region which, no doubt for diplomatic reasons, does not seem to me to be explicit enough in the report, namely the strong American presence. Will that presence have a destabilising influence, as it has in other parts of the world? As you know, in November 2003 there was a kind of revolution or coup d'état in Georgia. I happened to be there at the time as a member of this Parliament’s delegation. The events are known as the ‘rose revolution’ because there was no bloodshed. Well, I can tell you the rose revolution did not smell of roses. It smelt of oil and if it did not smell of dollars, that was because we have known since ancient times that money has no smell. There is further diplomatic silence about the dissident regions of Georgia, such as Adzharia.
Finally, there is one point on which, as a supporter of Catalan independence, I want to distance myself from this report. It is the question of separatism. There will be no peace in the world, in my view, unless we respect the wishes of peoples. The right of peoples to self-determination is fundamental. The international community has a duty to allow the democratic exercise of that right in the South Caucasus as in Western Sahara. This applies to the Adzharians, the Abkhazians, the Ossetians and to the Azeris of Nagorno-Karabakh.
On the subject of Nagorno-Karabakh, Mr Gahrton says that he explained to its president that the solution might be based on a principle of broad autonomy, as was the case of the Åland islands under Finnish sovereignty. The president replied that he would accept Finnish sovereignty. Why not take him at his word? Finland could be offered a kind of international mandate with the task of ensuring basic rights are respected and organising a referendum so that ultimately the peoples of the region can shape their own destiny, in complete freedom.
Mr President, as Mr Gahrton's report makes clear, this region is strategically key to us in the European Union; its stability and prosperity impacts upon us all. I share the concerns expressed by others in the debate about the stalemate in Nagorno-Karabakh. The December talks which took place in Scotland were a step forward; they were the first bilateral talks between the representatives of the two countries. We need to break the stalemate and use the OSCE network. This network is well placed to develop an approach that spans security and economic aspects and promotes regional cooperation and respect for human rights.
Widespread human rights violations are often the precursor to conflict. In Azerbaijan we know that almost 1000 people have been arrested since last year's elections. 100 remain in custody, despite the fact that the government now claims there are none. In Armenia there is alarm at the widespread problem of human trafficking. There are reports that many thousands of women and children have been sold into exploitation over recent years, in particular ending up in Turkey and the United Arab Emirates. The European Union must not ignore these human rights problems.
We also have just expectations of Turkey to act as a force of stability in the region, stimulate regional trade, enhance regional security cooperation and help revitalise the peace talks.
In relation to the Baku-Tbilisi-Ceyhan pipeline – due to pump a million barrels of oil a day from the Caspian to the Mediterranean – there are major concerns that the host government agreements do not take into account human rights considerations, and that the environmental and social impacts of the pipeline go against the equitable principles for sound projects.
As our colleague has already made clear, as a matter of urgency we need immediate investigation into claims that 15 000 joints already laid contain a faulty coating that would lead to seepage. A recently leaked report contained allegations that one of the consortium's consultants showed that the consortium, including BP, knew about these problems before laying the pipes and even before signing the agreements with Georgia. The funders, including the EBRD and the World Bank, who were providing USD 125 million each, were not aware of these concerns. I call on the Commission to ensure that there is a proper and exhaustive investigation into this problem.
The debate is closed.
The vote will take place at 11 a.m.
On the positive side, the Gahrton report strongly criticises the European Union’s dangerous neglect of the strategic area of the South Caucasus, where there are many sources of potential conflict. Hence the need to promote the creation of a framework for security and cooperation in the region, in the form of, say, a stability pact. The rapporteur is sufficiently perceptive to see that such a pact requires a climate of confidence to be established and that it therefore has little chance of seeing the light of day so long as Turkey continues its incomprehensible blockade of Armenia and Ankara obstinately continues to deny the Armenian genocide, for example. In that regard, the Parliament’s 1987 resolution unfortunately retains all its relevance and it is appropriate that the report should refer to it.
On the down side, however, the report shows partiality, or at least inconsistency, about Nagorno-Karabakh: the reference to the Organisation for Security and Cooperation in Europe is inconsistent with the demand for unilateral concessions.
It also seems to me that the desire to enshrine in international law a principle of the right of autonomy for minorities would be a threat to peace. The United Nations Charter refers to the right of peoples to self-determination.
Mr President, I would like to raise the issue of the suppression of the report commissioned by the STOA panel on the risks of small plastic toys in confectionery products. I am informed that the official statistics used by the authors significantly underestimate the true number of incidents which made them conclude that these products only pose a low risk to small children.
Would you agree with me, Mr President, that the report should now be published without delay? Given the limits on the remit of the report, would you also press the Commission to undertake a comprehensive and full survey on this subject and evaluate the true number of additional incidents being reported by doctors, parents and others?
The President of Parliament is looking into the matter.(1)
The next item is the vote.
(1)
(2)
Colleagues, on a very sad note, I have just learned that some minutes ago, President Boris Trajkovski of Macedonia – a special guest of our House some months ago – was killed with his staff in an accident as he travelled from Skopje to Mostar, where he was to meet our distinguished visitor of today, President Stjepan Mesic of Croatia. This news thus has particular significance for us today.
President Trajkovski was a man known to me, first as a friend, personally and politically, for many years. He brought reconciliation in his own homeland, where there was such potential for division; he was a reconciler in his region, a true European, a warm-hearted man and a distinguished visitor to this House in the past. We are deeply saddened by his tragic loss.
I should like to express our deepest sympathy to the government, the parliament and the people of Macedonia. We offer them an expression of our solidarity and determination that we will keep that man's vision of his country's European perspective alive. If we do that, we pay his memory the best tribute we could pay.
I ask you please to stand in a moment of silence.
Mr President, it can sometimes be confusing in this House but if somebody does not do something with that clock over there, which has been out of order for at least two months, we will get even more confused! Could somebody either get it going or turn it off?
We will give one of the Quaestors a stepladder and ask them to sort it!
Mr President, I would advise Mrs Banotti to follow the advice once given to me by the Station Master at Crianlarich, when I pointed out to him that the two clocks, one on each platform, showed different times. He replied, 'What good would it be having two clocks if they both told the same time?'
We now continue with the vote.
.  Mr President, in the English version the word ‘regrets’, the correct translation of which should have been ‘ has been translated by I would like the services to note in the Minutes that the Italian translation of the phrase, as we believe it be in the report, was ‘and not
The services will ensure that all language versions correspond.
Mr President, the fact is that Russia has not signed the agreement made on the delineation of the border with Estonia and Latvia, and the agreement cannot thus be ratified. I therefore propose that paragraph 6 be worded as follows:
'Recommends the Council to demand that Russia immediately sign and ratify the already negotiated border agreements with the accession states Estonia and Latvia.'
. – Mr President, an irritating error has crept into Amendment No 26 under the second indent. In the original text, the following was written ‘sociological characteristics of Chechen society’. This was erroneously changed to the ‘people’. I would ask you to stand by the original, namely ‘sociological characteristics of Chechen society’.
The original certainly says 'society' so we shall stay with that.
Mr President, if the Duma is to be able to ratify the Kyoto Protocol, the matter must be put before the Duma, and that has to be done by the Russian President. I therefore propose that recital F should be worded as follows:
'Whereas the delay in transmitting the Kyoto protocol for ratification to the Duma is preventing this treaty from entering into force.'
That concludes the vote.
- Report: Daul (A5-0082/2004)
With regard to the accession of the new Member States, this report supports the Commission's proposal to assist farmers in these countries to comply with Community legislation during the transition period.
The main objective is to help the farmers concerned to adjust to the provisions of EU legislation, by compensating them for the operating costs involved in complying with that legislation. Against this background, it should be remembered that the application of Community legislation, particularly on the environment, has always been one of the European Union's priorities. I believe that this measure will help to support rural development in the new Member States and encourage respect for Community legislation on the environment, public health and animal health in the new Member States.
Accordingly, bearing in mind the vital importance of this in legal terms and the fact that the Commission proposal does not require any extraordinary expenditure from the Community budget, I voted in favour of the report.
- Report: Randzio-Plath (A5-0056/2004)
The minimum that can be done to defend Europe's shipbuilding industry is to extend the period of application of the temporary defensive mechanism for European shipbuilders affected by unfair competition from Korean companies beyond its 31 March 2004 expiry date. As we know, the other element of the Commission's strategy is to take proceedings against the Republic of Korea before the World Trade Organisation. These two measures are accordingly interlinked and should operate in tandem.
We therefore voted in favour of this report, which supports the extension of the temporary defensive mechanism for the shipbuilding sector by one year.
- Recommendation: MacCormick (A5-0036/2004)
. I support this report and agree entirely with its condemnation of the limitations on liability for nuclear accidents which create a privileged position for nuclear energy as against other energy sources. Ireland is not a party to the Paris Convention to which this report relates. However everyone in Ireland is acutely aware of their vulnerability should there ever be a major incident at the nearby Sellafield plant, or should there ever be an incident involving the shipments of dangerous waste materials which are brought to that plant through Irish territorial waters. In fact the single greatest threat to the Irish environment comes from Sellafield so it is absolutely outrageous that the European Union has so far failed to apply the 'polluter pays' principle to nuclear accidents.
It is high time the European Union adopted a more comprehensive stance in relation to the dangers of the nuclear industry. We certainly cannot afford to have any gaps in the application of international conventions and Community legislation to the area of liability for nuclear damage.
I support this proposal because I believe that readmission agreements are legal instruments of vital importance in strengthening cooperation in the fight against illegal immigration, which was one of the priorities of the Laeken Summit. They form part of a coordinated approach which combines defining the rights of citizens of third countries with appropriate management of migratory flows, cooperation with countries of origin and the establishment of a common European asylum system.
Nevertheless, given that the Treaty of Amsterdam gave the Community competences in the area of readmission, and that it is for the Council to negotiate and conclude such agreements, I regret that, as in the case of the first readmission agreement entered into with Hong Kong, the European Parliament has once again not been consulted nor kept informed during the negotiations.
The report before us relates to an agreement that has already been signed by the plenipotentiaries, so the report comes very late in the day, as once an agreement has been signed there is no scope whatsoever for making changes to the text or to the protocols annexed to it. This kind of situation is politically unacceptable, and I hope that in future the European Parliament will be kept informed about the progress of negotiations by the Commission and by the Council.
We are in agreement with the position expressed by my group's Members on Parliament's Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, who, once again, have highlighted that the policy on readmission agreements is in the repressive tradition of the Laeken, Seville and Thessaloniki Council meetings, which focused on the so-called ‘fight against illegal immigration’, in accordance with which refugees and migrants are an economic resource to be exploited, or very ‘simply’ people to be deported back to their countries of origin.
Readmission agreements are an extension of the EU's asylum and immigration policy, which is focused on increased border controls, repression and deportation, but which continues to ignore the causes of immigration, such as poverty, exploitation, war, and many others. This attitude is totally at odds with the much-vaunted role of EU solidarity in the world, as it ignores the EU's responsibilities in relation to the appalling conditions in which a large proportion of the world's population has to live.
We do not support this type of migration policy since it is giving priority to profit interests over people. Anyone wanting to support the rights of migrants cannot vote for an agreement whose main goal is the most efficient expulsion of migrants.
.  The cities of Macao and Hong Kong were the last remaining settlements on the Chinese coast to be controlled from Europe. Their lengthy colonial status came to an end at the end of the last century. When they were returned to China, it was agreed that the capitalist economy would be maintained there, but such clear guarantees are not in place with regard to democracy and human rights. Agreements of this nature are characteristic of developments in present-day China, where the heirs to the Communist Party remained in power, allowing no political opposition and, from their protective position of power monopoly, fostering the re-establishment of capitalism. Predictably, European agreements to return areas to China would lead to the departure of inhabitants who had meanwhile developed European expectations of democracy. These people can no longer return to Portugal or Great Britain legally, and if they do arrive there, they are treated as criminals. An agreement with China and other dictatorially governed states to have refugees back solves nothing. Unfortunately, it does appear once again that the chasing away of refugees and the expectation of benefit by economic relations with dictator states are more important to Europe than the much-trumpeted protection of democracy and human rights.
This readmission agreement between the European Community and the Macao Special Administrative Region forms a part of the more wide-ranging strategy for fighting illegal immigration defined at the Tampere, Laeken, Seville and Thessaloniki Summits, and is the second such agreement negotiated and concluded with a third country. The signing of these agreements at EU level forms a specific part of the objectives of the overall plan for fighting illegal immigration and trafficking in human beings identified as a priority since the Laeken Summit.
With specific reference to the readmission agreement with Macao signed in Brussels on 18 October 2002, that agreement forms part of the political agreement reached in December 2000 when Justice and Home Affairs Ministers decided to exempt Macao passport holders from the visa requirement. Alongside those agreements, standard readmission clauses were adopted for inclusion in association agreements or cooperation agreements concluded by the EU. These clauses are designed solely to impose an obligation on the contracting parties to readmit their own citizens, third country nationals and stateless persons. Like the rapporteur, I believe that the Council should inform this House of decisions authorising the signing of such agreements.
I voted in favour of the report.
As has already been indicated – although the Commission officially denies this, while implicitly admitting it – the Memorandum of Understanding now being proposed is part of an attempt to achieve a full-blown agreement on the expulsion of immigrants from China, which the EU is continuing to pursue. The Commission even recognises that it is a problem for the EU to pressurise third countries to sign expulsion agreements ‘which mainly benefit the European Union’ if they gain nothing in return.
As has already been highlighted, China has not only protested against the intolerable treatment meted out to its citizens by immigration officials, but it has also effectively blocked the EU's efforts to deport people to China.
This is the reason why the Commission, whilst accepting some slight improvements in the immigration policy, is attempting to achieve its objectives by concluding a more wide-ranging agreement which also includes a readmission clause.
It is therefore rather disingenuous to recommend that the EP should adopt a favourable opinion on the Memorandum of Understanding on the grounds that it is important to encourage Chinese citizens to visit Europe given that China seems likely to become one of the world’s main sources of tourists over the next ten years.
. The European Union would have us believe that China is a People’s Republic that respects democracy and human rights. It therefore has no qualms about selling and installing nuclear power stations and high-speed trains, so that the bureaucratic elite can make the maximum profit. Since, however, not everyone shares the communist view of utopia, thousands of Chinese are seeking to emigrate every year for economic, religious or political reasons. They flee China, often risking their lives, as evidenced by the hundreds of victims found dead in ships’ holds or lorry trailers. Instead of taking these immigrants in, the EU is desperately setting quotas for its own manpower needs and, at the same time, organising mass expulsions.
The report simply proposes to return the Chinese to their homeland, with no thought for their motives or the fate that awaits them on their return. I cannot support such a step and that is why I rejected this report. I have also put a question to the Commission and the Council about their plan for European charters and the EUR 30 million allocated for the purpose. Making Europe a fortress will inevitably lead to its disgrace. We need a different kind of immigration policy based on open borders, respect for the right of asylum and equality of rights.
The importance of this Memorandum of Understanding between the EU and China's National Tourism Administration, which will allow Chinese citizens to visit the EU as tourists, is that China is one of the world's main sources of tourists and is a market with great potential for expansion. The present situation, in which bilateral agreements on tourism are only in place between China and a few EU Member States, means that Chinese tourists can only travel to specific destinations in the EU. This restriction will be removed if this new agreement enters into force.
It is extremely important for a readmission clause to be included in the agreement through the obligation on travel agencies responsible for dealing with visa applications to report to the visa-issuing Member State and to the Chinese authorities any tourist missing from the group or who has not returned to China. Those agencies will be required to work with the competent departments of both parties to help repatriate tourists who are illegal overstayers in the EU.
I agree with the rapporteur when he says the unprecedented acceptance by the Chinese authorities of a readmission clause is to be welcomed and could open the way to the conclusion of a genuine readmission agreement with China.
- Report: Frahm (A5-0017/2004)
. I fully support the European Commission in its approach to regulating persistent organic pollutants. These substances by definition remain in the environment and therefore work their way into the food chain and create risks for the environment, animal health and human health.
The Community must be allowed to ratify the relevant international agreements as soon as possible. That is the purpose of the regulation we have voted on today.
I commend the rapporteur and shadow rapporteurs, as well as the Italian and Irish presidencies, for the excellent work that has been done to ensure this first reading agreement. There is a sense of achievement in closing this dossier that Europe can take significant action which brings real and tangible advantages for our consumers and citizens.
It is now up to all the signatories of the Protocol and the Convention on POPs to take the necessary steps to put them into practice and enforce them.
Taken together with other key pieces of environmental legislation over the past couple of years, such as the Water Framework Directive and the Directive on Electric and Electronic Waste, Members of this Parliament can go forward to the European elections with a real list of achievements in the environmental sphere.
. I voted against the Frahm report. I am not unaware of the health and environment problems caused by ‘persistent organic pollutants’. But in dealing with this kind of problem, our Parliament is exceeding its legislative role. We have just adopted the ‘better lawmaking’ report. At the same time, we continue to voice pious hopes, ignore the principle of subsidiarity, forbid governments to conduct illusory ‘awareness campaigns’ and multiply bureaucratic procedures. A Parliament authorises or prohibits. It does not produce (bad) literature.
As I said in relation to Mrs Frahm's recent reports on membership of the Stockholm Convention on Persistent Organic Pollutants and on the 1998 Protocol to the 1979 Convention on Long Range Transboundary Air Pollution, I support any measures that effectively and actively help to raise environmental quality standards. The objective of this proposal for a regulation is to create appropriate legislation for implementing the main provisions of the Convention and of the Protocol, which have not so far been sufficiently reflected in Community legislation.
The object of the proposal before us is accordingly to protect human health and the environment against persistent organic pollutants or POPs, which are chemical substances that persist in the environment, accumulate in living organisms through the trophic network – the complex interaction, in a network, of food chains – and which consequently threaten to have damaging and particularly long-lasting effects on human health and on the environment.
For all these reasons I share the concerns expressed both by the Commission and by the rapporteur, and I particularly wish to highlight the important proposal to create a ‘name and shame’ system, which means that the names of those who infringe the regulation are to be published by the Member States and by the Commission, thus providing an enhanced guarantee of compliance – by means of persuasion – and promoting more effective protection of human health and of the environment.
The purpose of this proposal is to update the implementing regulation for the EU’s own resources following the Council Decision of 29 February 2000, which increased the contribution of the ‘GNP resource’ to the financing of the Community budget and codified the so-called ‘British cheque’ with adjustments in its financing for the main net contributors – Germany, Sweden, Austria and the Netherlands – with a consequent increase in the contributions from the remaining Member States, including Portugal, which is unacceptable.
We always advocate that imbalances in terms of net transfers cannot be resolved on the income side of the equation and that the principle of ‘’ should not be regarded as sacrosanct. National contributions to Community financing should, at the very least, be equivalent to the share of each country in the Community GNP, or else there should be a harmonisation of effort per inhabitant in the Member States for this financing.
The central issue in the report is the inclusion of a revision clause for a general review of the system, with a view to introducing European taxes to replace the present system of national contributions, before the approval of the Financial Perspectives. Indeed, this idea is supported in the Commission proposal. This aim of gradually giving the EU fiscal sovereignty would not only reinforce, in a non-explicit way, the federal approach to European integration, it would also have an impact on national fiscal policies and on the tax burden of taxpayers, while not contributing to the equity of budget financing.
I support the agreement that any new system should involve eliminating the present compensation mechanisms, financing of the budget by the Member States in accordance with uniform criteria and shaping own resources in a transparent and democratic manner.
The own resources system has undergone many changes of fortune – and has even been blocked at times – largely as a function of trends in traditional own resources, that is to say customs duties and agricultural levies, which have fallen. However, a fourth own resource was introduced in 1988, in addition to VAT, namely the resource based on GNP or gross national product. In view of this, I believe that it is now possible to provide for a more transparent system. Furthermore, the Commission itself has proposed simplifying the financing structure so as to create a system based more on GNP contributions, and has at the same time recommended the gradual elimination of correction mechanisms.
I consider the intention to carry out reform and the declaration of the principles of transparency to be important. However, I am still waiting for the proposals promised by the Commission, and for that reason, because of doubts I have about the impact of adopting, or not, a single own resource – in particular the implied inevitability that there will eventually be a European tax – I feel obliged to abstain.
I have voted against the report, which was however approved by 334 votes, with 72 votes against and 42 abstentions.
The report calls for ‘a general review of the own resources system’. It is hard to interpret that demand in terms other than that of Parliament’s wanting to open the way to EU taxation in the manner expressed in Mrs Haug’s report (A5-0238/2001) on the EU’s own resources, adopted by a majority of Parliament on 5 July 2001.
Neither in Sweden nor in other EU countries do people hanker after another level of taxation. All historical experience shows that a new level of taxation is there to stay and leads in time to a heavier tax burden.
Ultimately, what we have here are issues of principle concerning who is to be entitled to demand tax and whether the Swedish people’s ancient right to impose taxes upon itself is now to be emptied of content. The Group of the European People’s Party (Christian Democrats) and European Democrats does not wish to introduce a fourth level of taxation in the form of an EU tax over and above that paid to the local authority, the county council and the state.
Quite apart from that, hardly anyone can want to see a heavier tax burden in the Member States. In the case of Sweden, which now already has the world’s heaviest tax burden, it would be additionally onerous.
.  The representatives of the will abstain from voting on this report. In the margin of the new statute of EU civil servants, there are two problems that require addressing. First of all, there is the fact that European civil servants do not pay council tax. In places with large concentrations of civil servants, such as certain municipalities on the outskirts of Brussels, the local population is right to question this. After all, European civil servants, like the local population, make use of the municipal infrastructure and other facilities. Since these people are entitled to vote in council elections, there is an unacceptable situation of representation without taxation. The Commission and the Council must find a solution to this.
A second problem concerns the fact that the Commission refuses to offer its civil servants who live in Flanders positive incentives to learn Dutch, so that they can become more integrated in their local communities. This problem should also be tackled in the next few years, certainly with the imminent prospect of enlargement.
- Nuclear disarmament (B5-0101/2004)
. I record my support for this motion calling on the Irish presidency and EU to clarify and strengthen their position on the non-proliferation of Nuclear Weapons. Recent revelations about the murky black-market trade in nuclear know-how and weaponry emphasise the urgency of achieving the aims of the IAEA and UNMOVIC.
The Irish presidency should prioritise this call to encourage third states to accede to the IAEA protocols and liase with Member States to clarify how adequate financial resources can be released to support specific IAEA projects. We must push our demand for nuclear disarmament and make it a permanent item on the agenda of the Transatlantic Partnership Dialogue. I welcome the support expressed for the international campaign for nuclear disarmament initiated by the Mayors of Hiroshima and Nagasaki. Recent appalling experiences of the unjust and illegal acts perpetrated against the Iraqi people must at least teach us the urgency of achieving a peaceful world – where there can certainly be no place whatsoever for nuclear weapons.
. The European Parliamentary Labour Party believes this resolution to be unbalanced in comparison to the recent EU common position on Weapons of Mass Destruction – which we fully support.
In particular, we cannot support paragraph 2, which seeks to assign a role to the EU which is best dealt with in the context of the Non-Proliferation Treaty. The UK itself has reduced its nuclear deterrent by more than 70% since the end of the Cold War, and will continue to play a full role in international efforts to strengthen arms control and prevent the proliferation of chemical, biological and nuclear weapons.
. Nothing is more important than the nuclear Non-Proliferation Treaty, because nothing is more apocalyptic than the threat of such weapons, nor more suicidal than their original design. We call for a consensus of parties and nations to rally behind the EU objective of eliminating all such weapons; in particular, we call on the European Council to strengthen the declaration stipulating that the Non-Proliferation Treaty be maintained in its entirety.
Only by remaining constantly aware and vigilant will we be able to restore confidence in international security through salutary nuclear de-escalation. That will require sustained cooperation between the EU and its international partners to completely deny terrorist organisations access to weapons of mass destruction and other states access to nuclear weapons. All the EU’s partners, even – especially – the USA, must sign and ratify the Comprehensive Nuclear Test Ban Treaty, the CTBT, which could then enter into force. Constructive joint dialogue is required with the urban populations and their elected representatives who are potential targets for annihilation. Let us here pay heed to the call by the mayors of Hiroshima and Nagasaki for a timetable for eliminating nuclear weapons, bearing in mind the Prepcom 2004 meetings and the NPT Review Conference in 2005. The rejection of the Greens’ amendment, urging nuclear disarmament on the part of France and Great Britain, is regrettable, but we will certainly persevere with this aim.
As I do not favour any particular form of words or omission over another, I welcome the approval of this resolution, as in general terms its central goal is international nuclear disarmament, and it calls on all countries with nuclear weapons to commit themselves to reducing and eliminating them.
This is especially relevant, given the international situation, which is marked by growing militarism and military interventionism led by the United States – you only have to look at the attacks on Yugoslavia, Afghanistan and Iraq, the decision by the US administration to develop new generations of nuclear arms which are ‘deployable’ in military operations and the increase in the US ‘defence’ budget – accompanied by a number of EU countries which are further developing cooperation projects in the defence industry: Germany, France and the United Kingdom.
We ought to go further, not just limiting ourselves to non-proliferation but moving on to true disarmament, which is opposed by political, economic and military interests and forces that not only try to ignore the interests and the general sentiments of the public but also, and not always openly, try to resist the practical effect of resolutions on non-proliferation.
For this reason it was particularly important that the amendment tabled by my group on the establishment of a nuclear freeze zone in the Middle East was adopted – by just one vote!
- Report: Wallis (A5-0048/2004)
. I voted against the Wallis report on ‘Better Lawmaking’ in protest against an attitude that is sadly widespread: that of issuing, as here, fine words about the need to respect subsidiarity, while elsewhere approving texts that brazenly violate it.
During this session, for example, the European Parliament has just adopted a resolution on the Spring Council calling for better ‘economic governance’ at European level, which means more centralisation of economic policies whereas these must remain a national competence. Similarly, in the two previous sessions this House called for a ‘European legal framework’ for services of general interest, which will legitimise unjustified interference by the Commission in the running of national and local public services.
The Wallis report also supports the idea of an ‘early warning’ system, as proposed in the draft Constitution, which allows national parliaments to bring violations of subsidiarity to the attention of the Brussels institutions. But it is window-dressing because it gives the national parliaments no real power of opposition. Moreover, the Wallis report seeks to extend this to regional assemblies, which would be perverse because it would establish a direct link between Brussels and the regions, bypassing the States.
. Like the majority, the Group for a Europe of Democracies and Diversities deplores the fact that, despite repeated requests, the Commission has not presented a clear, relevant and meaningful account of the application of the principles of subsidiarity and proportionality. We approve, however, of calling on the Commission to refrain from interfering in areas that are better dealt with by levels of government closer to citizens.
The EDD Group also supports monitoring subsidiarity in a way that involves national parliaments at an early stage in the legislative procedure. In which case, however, the Hunting, Fishing, Nature and Traditions (CPNT) members of the EDD Group cannot accept the idea that the fate of an objection officially brought by the national parliaments against a Commission proposal should be subject to the latter’s willingness to retain, amend or withdraw the text in question. Yet that is the solution recommended by this report, which is based on the protocol annexed to the draft constitution. That draft fell on the delimitation of competences and sought only to increase the Community institutions’ scope for intervention. The Members of this House from the CPNT will oppose this if it should see the light of day, just as they are opposing it today in the context of this report.
I voted in favour of the report because I believe that the balance of institutional relations within the European Union depends on the correct interpretation and application of the principles of subsidiarity and proportionality, to which I believe that appropriateness should also be added. Action at Community level, the positive effects of which include solutions such as the open method of coordination, the sharing of best practice and the adoption of common quality standards, should, as the rapporteur says, focus on, if not actually be restricted to, those issues for which there is a legal mechanism attributing competence to Europe, or those issues where action at Community level is genuinely effective. It will be all the more important to clarify these principles if, in terms of the legal system, we definitively opt for an approach based on consolidating the division of competences, as opposed to a policy of legislative expansionism. The principle of subsidiarity means acting at a higher level if, and only if, this means obtaining better results than would generally be the case with more effective action at a level closer to citizens.
In short, I welcome the rapporteur's position on the need for the Commission to focus on truly European issues.
- Spring Summit (B5-0102/2004)
The main theme of the forthcoming Spring Summit will be to follow up the Lisbon strategy, which aims to make the European Union the most competitive and dynamic knowledge-based economy in the world, with the objective of achieving sustainable growth, full employment, a reduction in poverty and greater social cohesion.
At present, factors such as the economic recession, demographic aging, a rising unemployment rate and the lack of new jobs are making it difficult to realise these objectives. It is also worrying that only 40% of Community measures in the context of the Lisbon strategy have been implemented by the Member States.
This makes it essential for the next Spring Summit to emphasise the need to enhance coordination of the economic, employment and social policies of the European Union and of the Member States, and to carry out structural reforms following a clear route map with specific deadlines.
Special attention should be paid to competitiveness, research, education and lifelong learning, not to mention the legal, financial and fiscal reforms needed to allow SMEs to help to achieve the Lisbon objectives.
Lastly, a clear role for Parliament in the run-up to the annual Spring summits needs to be defined.
. I abstained on the resolution proposed jointly by the large groups on the preparations for the spring 2004 summit because, while full of good intentions, it misses the key elements of the issue. One might even say that the people who drafted it were trying to illustrate the failings that I denounced during yesterday’s debate: increasing regulation (see paragraph 18 for example), coordination (paragraph 2), and even ‘enhanced synchronisation of coordination processes’ (paragraph 15); nothing on the problems of cutting compulsory levies, supporting wealth creators or restoring Community preferences.
Could we really expect anything strong, however, from a resolution, which, like many others in this Assembly, is the result of a compromise between the right and the socialists?
The principal countries of Europe are sinking into prolonged stagnation, ever greater paralysis and a brain drain, because they seem to believe that administrative procedures create wealth, whereas at best they merely provide creators with favourable conditions. They are the ones who should be given priority. But that implies a revolution in thinking which the right will not achieve by allying itself with the socialists.
The next Spring European Council will hinge on two key documents published in recent months: the Commission’s Joint Employment Report and the report by the Employment Task Force that is mentioned in paragraph 19 of the current resolution. The resolution was presented by our political group and others, and I totally support it. These two documents state that a more determined and active implementation of the Lisbon Agenda and the European Employment Strategy is essential to strengthen an economic recovery in Europe. The six million jobs created since 1999 prove that we must continue down this route. As Mr Wim Kok pointed out, partnerships at all levels, as well as governance must, however, be improved, in order to ensure that the reforms are implemented still more effectively. The acceleration of technical innovations and globalisation of trade make it essential for all Europeans and all policies to be mobilised.
As rapporteur for the Committee on Employment and Social Affairs on the 2004 Employment Guidelines, I hope to see a growth trend emerge in Europe, as well as a culture of economic development. Community funding aimed at supporting the creation of employment, in particular through the European Social Fund, needs to be made clearer in the eyes of our citizens so that the European Union will appear as the ‘bearer of projects’.
Regarding the 2004 Spring Summit, the Commission has missed a good opportunity to give its opinion by stressing real priorities that have been neglected for too long, the urgency of which should have been the basis of this resolution. The decay of basic environmental features caused by decades of the West’s unsustainable obsession with productivity, ignoring a number of indicators, including environmental ones – is ever more obvious in terms of climate disruption, a fall in biodiversity and a marked increase in diseases linked to pollution.
These phenomena are all the more alarming in that they now appear to be irreversible. They are so globalised that it is imperative that, from now on, they be at the centre of an exhaustive management of Community policies, radically overhauling the specific economic, financial or social dimensions that are now obsolete.
The Spring Summit must set the seal on a change of era and recognise the need for energy restructuring where ‘renewable’, ‘sustainable’ and ‘economical’ are the key words. Changing tack from the traditional, overused and toxic approach would open up a new generation of jobs: public service jobs and jobs in the tertiary and social economy, free from the pressures of working hours set in stone, increased job insecurity in certain sectors and outdated discrimination. Symbolising the end of these obsolete patterns of thought and work, a reform of the eco-tax on the basis of an adjustment to tax practices makes a new common economic policy essential, breaking this collusion between economic growth and the use of resources.
Four years ago the Fifteen promised in Lisbon to make the European economy the most dynamic and the most competitive in the world, capable of sustainable economic growth together with a quantitative and qualitative improvement in employment and greater cohesion. European jargon can be used to paint a glowing picture of a brighter future but it cannot hide the hard truth. The Lisbon strategy was nothing but a barrage of attacks on employees. The European Union has shown itself to be incapable of preventing stock market redundancies, social plans and the closure of undertakings. It is even more scandalous that public money was used to inflate shareholders’ dividends, for example at STMicroelectronics. The European Union has never found ways of combating rogue managers, such as those at ParmalatOn the contrary, the EU continues to protect tax havens and banking secrecy.
Lisbon, though, is primarily about structural reforms of the labour market based on flexibility, precariousness and salary reduction. Finally, it is about the commercialisation of public services to the detriment of citizens. This is why the 2004 Spring European Summit must make a radical break with the Lisbon process. Since the joint resolution refused to do this, I voted against it.
- Report: Randzio-Plath (A5-0045/2004)
The positive aspect of the report on the broad guidelines for economic policies is the desire to involve national parliaments in the Lisbon process, by making sure that they organise parliamentary debates before the Spring Council. On the other hand, it is unrealistic to state that, by involving the European Parliament in the preparation for Spring summits, there will no longer be a democratic deficit in economic governance.
We should also refuse to give the European Commission more influence in coordinating economic policies. By attacking the November 2003 decision of the Ecofin ministers to put an end to sanctions against France and Germany for excessive deficits, the European Commission showed that it had too much power.
The Stability and Growth Pact criteria, which are not economically justifiable, must be abolished to allow Member States to conduct budgetary policies that encourage growth.
Finally, we refuse to accept that the sole priority of the European economy should be the environmental aspect of sustainable development, thus leaving aside the citizens and regions of the Member States, victims of unemployment and rural depopulation. Let us give people their place in the economy by making employment a priority.
. I wish to record my support for this report, which contains a sombre assessment of the economic situation facing us and seeks to prioritise responses to that situation. I also regret the failure to date to achieve the targets set by the Lisbon European Council for sustainable growth, full employment and social inclusion.
It is vitally urgent that every single Member State takes real steps, now, towards achieving the Lisbon targets. Their performance so far is absolutely unacceptable. I refer to the Commission findings 'Delivering Lisbon' published only last month, showing that Member States' average transposition rate for the 40 directives which should have been transposed by the end of 2003 was only 58.3%. Only 7 out of the 40 directives had been transposed by all Member States!
So there can be no doubt that we badly need the Member States to address the demands in this report – particularly those related to the need for more jobs, especially better quality jobs, social cohesion (as a key objective of the European Employment guidelines) and more investment in research and development.
There are a great many gaps in the description of the European Union's economic and social situation contained in the report, although there is no denying the marked slowdown in economic performance since 2000, the rise in unemployment and the continuing high levels of poverty and of early school dropout rates. Nevertheless, the trends identified have not altered one comma of the guidelines for economic and monetary policy being followed, which continue to favour the ‘structural reforms’ of the ‘Lisbon strategy’ as a means of achieving the sacrosanct objective of increasing competitiveness. I am therefore voting against this report.
It has been overlooked that due in large part to the constraints imposed by the Stability Pact and by an excessively restrictive monetary policy, there has been a continuous decline in the rate of GDP growth in the European Union, with Europe's economy in a state of stagnation leading to an increase in unemployment.
A policy should be implemented to boost economic growth and to support short- and medium-term demand, through a commitment to promoting output and jobs with a view to fostering economic growth, employment and social cohesion, and based on a sustained increase in public investment at national and Community level, especially in basic infrastructure, in professional skills and training, in research and innovation, in the environment and in support for small- and medium-sized enterprises.
The Randzio-Plath report notes that employment prospects have deteriorated in 2003, but puts forward lazy and repetitive explanations. According to the report, if there has been a decline in the growth rate, it is due to structural reforms and, if we are moving away from full employment, it is due to delays in the implementation of the Lisbon strategy. In my view, the opposite has happened. The current slump is the result of salary reductions and the cutback in public spending. It is, however, also the result of stifling interest rate control. The report pursues a profitless line by calling on Member States to favour industrial competitiveness over needs, and to eliminate tax obstacles by doing without the means to balance public finances in the form of a tax on investment income. Such misguided stubbornness turns its back on the perennial objectives of skill and effort in research and development, which the report otherwise promotes.
It is discouraging to see to what extent this neo-liberal ideology is unchanging. The same report could have been written two years ago, and the next one will be similar. This is why I again voted against this recital of absurd dogmas that lead, across Europe, to unemployment and inequalities.
- Report: Bigliardo (A5-0044/2004)
By adopting the Bigliardo report on public finances in EMU, the European Parliament has finally removed from the original text calls for sanctions against France and Germany for not respecting the Stability and Growth Pact. That is wise.
Nevertheless, I voted against the text as a whole because what remains is hardly better than what was removed.
In effect, the report suggests measures to reform the Stability and Growth Pact in order to make it intelligent, which is impossible. The Pact itself is indeed stupid, because it imposes a uniform budgetary rule that will always be arbitrary, even if it were to become more sophisticated in future. Instead, each government, which is answerable to its people, must be given greater freedom to evaluate the policy that is in the best interests of society.
Of course, it could be claimed that the existence of the euro means that some harmonisation of budgetary behaviour is essential. This rule is not however rigid, as we are currently seeing, with the euro remaining at a high level despite the complete divergence of national policies. In any case, if monetary unification really had to mean standardisation, budgetary or otherwise, this would bring about such exorbitant costs that it would be advisable to question whether or not the process was still beneficial as a whole.
I regret that my proposal to call on ‘the Commission and Council immediately to make the necessary adjustments to the economic and monetary policy guidelines with a view to replacing the Stability Pact with a Social Progress and Employment Pact in line with the objectives of full employment, sustained economic development, and economic and social cohesion’ has not been taken on board.
I say this because it is a matter of great importance, in the current context, to establish a policy to boost economic growth with a view to promoting economic development, employment and social cohesion. It is essential for us to have an expansionist budget policy to secure and accelerate the required economic recovery, and in order to achieve this we need to strengthen public investment both at national and Community level.
I also regret that my proposal to ‘assess the impact of implementation of the Stability Pact on the implementation of the Structural Funds’ has not been approved, given that this is the chief Community instrument for promoting economic and social cohesion.
The federalist majority in Parliament wanted to make this report a political act of support for the Commission in its dispute with the Council. This is why I voted against its adoption.
By making an appeal to the Court of Justice regarding the Council’s action of 25 November 2003 to suspend the court proceedings instituted by the Commission against France and Germany for ‘excessive’ budget deficits, the Brussels college has shown that it has well and truly become a free electron, a completely irresponsible and uncontrollable body. Indeed, what is more ‘stupid’ – to quote Mr Prodi on the subject of the Stability and Growth Pact – than this budgetary yoke if it is not the decision to apply it no matter what and, if necessary, by force?
This arbitrary choice is a direct consequence of the wayward federalist tendencies of the European Union. The Member States are paying the price of the many transfers of national competences that have been implemented since Maastricht, benefiting technocratic, centralist and bureaucratic institutions that are totally disconnected from reality. There is no doubt at all that this assault on politics, carried out with the complicity of Parliament, will be severely judged by citizens.
I voted in favour of Mr Bigliardo's excellent report, which provided an examination of the immediate reasons why Europe's economy is ‘on the brink of stagnation’ without losing sight of the importance of investment in the future of healthy public finances. Indeed, Europe's economy is faced with a marked decline in investment in both the public and private sectors. On the other hand, geopolitical events such as the war in Iraq or the SARS outbreak have had a particularly adverse effect on economic confidence and growth in Europe. Furthermore, the appreciation of the euro against the dollar is also a brake on Europe's competitiveness. It is against this difficult background that the effects of the recent more flexible approach to the Stability and Growth Pact need to be seen. As the report quite rightly says, Portugal was the first of the Eurozone countries to have the excessive deficit procedures initiated against it, because of the breach committed in 2001. Subsequently, the Portuguese Government elected in 2002 has fully committed itself, at the cost of various sacrifices and unpopular measures, to complying with the Stability and Growth Pact. Last week, Portugal's Prime Minister announced that the country had in 2003, as in 2002, complied with the budget deficit limit of 2.8%. I did not associate myself with the amendments tabled by the Union for Europe of the Nations Group because they solely reflected issues of special interest to France, which are quite distinct from Portugal's view.
In 2003, the Commission was forced, for the third year in succession, to revise its economic forecasts downwards. The European economy is in poor shape, and three countries, including France and Germany which together account for half the eurozone’s GDP, had budget deficits in excess of the limit of three per cent of GDP defined in the Stability and Growth Pact.
The rapporteur emphasises the importance of not bringing the Stability and Growth Pact into question at a time when the European economy is only just ticking over. The report expresses support for complying to the letter with the conditions of the Stability and Growth Pact. It is absolutely crucial to people’s confidence in the regulations that the criteria should be clear, measurable and objective.
I could not, however, support paragraph 19, which ‘requires an increase in budgetary allocations at European and national level’, that is to say further increased taxes. That is hardly the right medicine in a situation of economic stagnation.
We wish to emphasis our belief that the European Union should not fund European parties.
.  Although my party, the Dutch Socialist Party, has always supported the ambition to achieve a Members’ Statute, we asked the Dutch Government as long ago as at the end of 2002, ultimately as part of this statute, to reject in the Council the excessive monthly salary of EUR 8 600 for MEPs, as determined by Parliament. Such a salary attracts the wrong people for the role of MEP. An increase is totally indefensible at a time when many people are laid off and social security is being halted. I am surprised at the eagerness with which Social Democrats and Greens are tabling amendments aimed at getting the Member States to accept the Members’ Statute at this stage, without indicating that the salaries mentioned in the statute are excessive. Similarly, I certainly do not support the use of Parliament’s funds to secure funding for European political groups – the object being to sidestep the Commission's objections. For the time being, the EU still has a surplus of funding available if we put an end to the incidents of major underspending, the useless prestige project Galileo that has been overtaken by the competition, the waste of agricultural subsidies to large companies, the military plans and the costly frauds. This does not justify politicians seizing the right to spend this surplus on themselves.
This explanation of vote is intended solely to highlight what we see as a reversal of priorities as regards the budget, something that this report might be said to illustrate very fully indeed. First and foremost, it is only possible to discern the limits of budgetary restrictions once we look at how they operate and can be improved, and, almost importantly, how to deal with both existing and new requirements. By way of illustration, we wish to underscore the fact that for us multilingualism issues are not technical ones but rather of vital political importance. Similarly, the creation of a parliamentary assembly for the WTO is one which we have great reservations about, and not just for budgetary reasons. We will be referring on other occasions to the many other questions contained in this report.
. I am pleased to support this report and also welcome the Commission communication on a New Impetus for European Youth. It is vitally important that young people are included in our political dialogue to the greatest possible extent. Indeed without their involvement that dialogue is destined to be very short-lived.
I particularly support the call for attention to be paid to the Commission's information networks and in this respect commend the Commission on the decision it took in November last to reverse its proposed cutbacks in funding for its Euro information centres. I had communicated with the Commission last October when it announced abruptly that roughly 270 such centres were to see their funding cease and urge them to reverse their decision.
These centres perform a very useful function at regional and local level in disseminating information about Europe. This function is even more important in the context of EU enlargement and forthcoming EP elections.
Although in a somewhat uncritical way, this report addresses the Commission document on its proposals with regard to common objectives divided into two priority thematic areas: the participation and information of young people. In fact it does little to follow up the White Paper itself and does not even question the way in which some initiatives are being carried out, in particular European Youth Week, which has gone virtually unnoticed in Portugal.
Nevertheless, it does emphasise some aspects and brings forwards proposals which need to be taken into consideration, especially when it calls on the Member States to identify opportunities for young people to participate in decision making at local, regional and national level and to find effective ways for young people's views to be heard.
In this area of participation, however, it is important for certain factors that impact on participation to be taken into account, such as equality of access to education; participation in school life over and above curriculum requirements; freedom and autonomy of association for students; the right to work and to employment with full rights and trade union freedoms; and an appeal to young people to become involved in various social and political areas in connection with diverse local, regional and national circumstances.
- Report:
We completely agree with the intentions, mentioned in the first paragraphs of Mrs Gröner’s report on youth, to exchange good practices and obtain enrichment through knowledge. On the other hand, we must not let things get out of hand and provide the Commission with a propaganda tool aimed at young people, described as the ‘target group’. Do we have to point out that the distinctive feature of totalitarian regimes is to recruit young people? In that respect, we cannot support the Graça Moura report.
The elected Members of the CPNT (Hunting, Fishing, Nature and Tradition) delegation in the Group for a Europe of Democracies and Diversities considers that education is too important an issue to allow the Commission to meddle in it without any thought for the principle of subsidiarity. On the contrary, we are calling on the European Union to leave the greatest room for manoeuvre to the Member States to maintain and/or develop mechanisms that encourage access to culture and education for the greatest number of people across the territory of the Member States. This means giving up imposing structural reforms – another expression to indicate budgetary inflexibility or maintaining cumbersome structures long past their sell-by-date.
The report emphasises certain aspects that must be taken into consideration, in particular the need for those Member States whose GDP is lower than the EU average to focus more on their educational budgets and to insist on the need for pupils to learn two languages.
There are, however, a number of contradictions in the report, and it advocates a federalist view that we do not share. Indeed we fear that there is a dangerous trend towards differential financing for schools according to whether or not they provide programmes encouraging a ‘European identity’, which is yet another way of introducing arbitrary pressures into the financing of education, and a thinly veiled means of interfering in national curricula and educational systems. We need to pay more attention to recognising and raising awareness of the history of each country, not to rewrite history and restrict ourselves to the ‘European dimension’.
I welcome the initiative taken by the rapporteur in proposing a European-level debate on the role of schools and school education in maximising public access to culture.
What I regard as being particularly important is the repositioning of the parameters of education and culture, not only in the context of enlargement but also in that of European identity which, as I have just been saying, derives its strength from the variety of different cultures from which it is composed. I welcome the intention to give the European dimension an effective presence, particularly in language teaching, and not only in directly related subjects but also in all other school subjects. Nevertheless, I would like to sound a warning note about educational rootlessness and Eurocentrism, which ignore national cultures and their presence outside the European area. On the other hand, I regard the desire expressed for young people in general to familiarise themselves with the cultural heritage and the values underpinning national identities to be something positive, and the same applies to the option of ‘returning to our origins’ recommended for history teaching.
I voted for the report, although on some aspects of it I believe it is important to be vigilant about the risk of cutting across the division of competences on culture between the Member States and the European Union which is laid down in the treaties.
Mr President, the fact that we voted in favour of this report by Mr Belder does not imply any interference in Russia's internal power structure; the European Parliament must respect Russia's sovereignty. It does, however, mean that we should grasp this opportunity to impart a new impetus to the debate on EU policy towards Russia at the very time when, by virtue of enlargement, we are gaining common borders because of the accession to the European Union of countries previously within the sphere of influence of the former Soviet Union, and that we will inevitably have some important points to make in this area.
The European Union cannot choose its neighbours, but it can choose those countries with which it wishes to cooperate. This report should be a wake-up call for us, reminding us about the lack of progress made in cooperation with Russia, about the difficult situation that persists in Chechnya, where it is almost impossible to reconcile respect for human rights and the fight against terrorism, and about the fragility of certain key aspects of constructing democracy in that country.
Are these adequate reasons for us to weaken our commitment towards our strategic relations with Russia? No, quite the opposite! What is at stake here is the need to find ways of making the partnership between the European Union and Russia more effective, not only politically speaking, but also in terms of economics, security and European and world stability.
The European Parliament is right to indicate its concern about the situation in Russia and to recommend to the Council that it promote human rights, democracy, media independence, the development of civil society, religious freedom, the rule of law, and transparency, with special focus on seeking an urgent improvement of the situation in Chechnya. Finally, it clearly indicates the responsibility of the Russian state for the acts of violence in this dirty war.
There is, however, a gaping hole: the social issue. We cannot ignore it, or even regret the slow progress of reforms, when the EU completely agreed with swift liberalisation in Russia. The privatisations were, however, criminal (with financial giants turned into monopolies for next to nothing and huge tax evasion), which explains why Russia’s disgraceful oligarchy meets with indifference from the citizens. Russian citizens are currently going through the privatisation of the pension system and of community services and the reform of the labour code. Education and health reforms are also under way which include a fall in tax levies. It is significant that the resolution does not recommend anything concerning union rights or a fairer distribution of wealth. Faced with such a lamely one-sided resolution, I abstained from voting.
.  When it comes to relations with Russia, there are two extremes within the EU. On the one hand, there are those who want to take revenge on the old adversary, the Soviet Union, and who consider present-day Russia, above all, as conquered land which must continue to yield up oil and natural gas for some time to come. On the other hand, there are those who want Russia as a long-term friend because it is a close neighbour, has many inhabitants and deserves support as a developing country. Those two strongly opposed views ultimately have the same negative consequence. Economic self-interest or selfless feelings of solidarity lead them to prefer to overlook the shortcomings in the areas of environmental protection, human rights and democracy. If they get their own way, Russia can continue to develop unhindered into a state that intimidates opponents in order to withdraw from any political activity, deprive parliament of its role, crush national minorities with military means and make the environment completely subordinate to expected, short-term, economic benefit. If we continue to neglect Russia's current problems, the EU will become responsible for creating a monster as a neighbour. The Member States should not seek out conflict with Russia, but neither should they, at all costs, avoid tensions with its government. That is why it is necessary for Parliament to make a critical statement.
A few weeks away now from an enlargement that will make Russia our immediate neighbour, it would seem essential to strengthen political links with this great nation.
Logically, this report should have allowed a strong signal to be given to the Russian Federation. Parliament did not, however, decide to take this line of action. Rather than adopting a constructive approach of partnership with Russia, the majority in Parliament deliberately chose the easy way, that is to say futile ideology and base condemnation.
Apart from the customary Manichean assumptions extrapolated from the conflict that pits legal power against the Islamic terrorists at work in the Chechen province, the report does in this case contain absolutely staggering observations on the internal political situation in Russia. What right, for example, allows the European Parliament to question the honesty of the legislative ballot of December 2003 and, even more seriously, openly to criticise its result? How can Parliament dare speak about a process designed to weaken the rule of law and democracy?
These allegedly moral judgments on a situation, the complexity of which human rights zealots fail to see, discredit a European Union which is undoubtedly very immature.
The problems wreaking havoc in Russia today are quite clear, as is the fact that some of these problems are such as to have a negative impact on relations between Russia and the European Union. The most worrying of these are the situation in Chechnya, the decline in democracy and curbs on freedom of information, not to mention the declining social climate. The recent news of the sacking of the Russian Government ten days before the presidential elections justifies fears of a worsening of these symptoms and of a heightening of internal tensions, which is unlikely to improve relations between the Union and Russia.
On the basis of this proposal for a recommendation, which objectively speaking has the merit of enumerating the problem areas without any sleight of hand, I consider that the Council would be well advised to use moderation in tackling this issue, as it must not overlook either the vital strategic importance of Russia as a bridge between Europe and Asia or the progress that has been made so far.
Without lessening its criticism and its vigilance, it is up to the European Union to encourage the creation of a framework based on trust and the strengthening of links with this important partner.
I accordingly voted in favour.
The lack of security prevalent in the three South Caucasus countries, which is undermining their economic development and ‘take-off’, combined with the threat to Europe represented by the instability of those countries, and which was confirmed during the recent general elections in Armenia, Azerbaijan and Georgia, means that we need to step up cooperation between the European Union and this region. The atmosphere of political distrust, democratic deficit, widespread poverty and rise in corruption are in fact making the situation in each of these countries more dangerous.
If we add to this internal situation the ever-increasing competition between these countries' neighbours and the great powers for more influence in this strategically sensitive crossroads between Europe and Asia, between civilisations, religions and ethnic groups, we can see the need for international support with a view to stimulating progress towards democracy, human rights, peace, economic development and social justice. There is accordingly a justification for the European Union taking more consistent action, a common strategy perhaps. This is also justified by the strong interdependence between these three countries, Russia and the other countries around the Caspian Sea. The possibility of these countries joining the European Union at some point in the future, which is mentioned by the rapporteur, gives me some cause for concern.
I voted for the proposal for a recommendation as I believe that the European Union should pay particular attention to the Caucasus region, which since the fall of the Soviet empire has been embroiled in a worrying situation marked by its inability to deal with the numerous problems it faces. In fact, despite the efforts made by the governments of Georgia, Armenia and Azerbaijan, progress in establishing the rule of law and a market economy has been slow, and there is cause for grave concern about the management of public funds. The threat this instability poses could have repercussions on Europe's security, thus justifying Community intervention to regularise bilateral issues and promote internal peace building, by means of actions aimed at improving regional cooperation and post-conflict reconstruction.
The importance of this region justifies the adoption of a common strategy complemented by a coherent policy for the entire region: a stability pact for the Caucasus. Against this background, the rapporteur has my support for his proposals to establish a Community of the South Caucasus and an Enlarged Cooperation Area covering the Black Sea, the Caucasus and the Caspian Sea.
With regard to these countries' long-term prospects for membership of the European Union, this is something that needs to be considered with realism and caution.
I have voted in favour of the report, especially since quite a few of my amendments were approved by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and have now also been approved in plenary.
Thus, the European Parliament has, for example, emphasised to Turkey, in recital P, that trade blockades constitute an obstacle in the region. It has also pointed out, in recital U, that ‘criticisms have been directed by international civil society against the Baku-Tbilisi-Ceyhan oil pipeline project’. ‘Securing religious freedom’ in the South Caucasus has been incorporated into recital D.
I regret, however, that my amendment concerning the demand for Turkish recognition of the Armenian genocide between 1915 and 1918 was not adopted by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. In the interests both of itself and of the development of the whole region, Turkey has, in this respect, a lot to learn from the way in which Germany has dealt with the dark historical period of the Second World War and, especially, with its annihilation of the Jewish people.
That concludes the explanations of vote(1).
I declare adjourned the session of the European Parliament.
President Mesic, it is my great pleasure to welcome you here today, though this pleasure is clearly tinged with such great shared sadness at the news of the death of President Boris Trajkovski.Mr President, you come to the European Parliament at a crucial and defining time in the life of our European Union. This will be a year of renewal for our Parliament, our Commission and our strategic planning for the next five years. It is also a moment of renewal in the definition of the relations between the European Union and Croatia.As you are aware, Mr President, this parliament was the first in the Union to give its support by majority to the Stabilisation and Association Agreement with Croatia, which was the early and indispensable first step on your journey – our common journey – towards fulfilling a Croatian European vision.Our relationship is now at a moment not just of definition, but also of transformation, moving from ambitious declarations to action plans and fulfilling criteria. Our common goal is to see Croatia eventually as a Member State of the European Union. We should not underestimate the magnitude of that challenge: the prospect of membership of the European Union represents a powerful incentive for those with a reformist instinct in your parliament and in your public life at home.The perspective of membership is related not only to concrete progress and delivering results in many different areas of policy; it is also about exercising responsible and reliable partnership and solidarity with your regional neighbours and between the region and a wider Europe. It will demand – and I know you have this, Mr President – a deep respect for the rule of law and full, unconditional cooperation with the International Criminal Tribunal for the former Yugoslavia in The Hague. I know that you have shown your personal attachment to this rule of international law by bearing witness before that tribunal in The Hague and setting your example, as a national leader, of the necessity to engage. We in this House have on several occasions been encouraged by recent dialogue with Croatian leaders. I know that these responsibilities are well understood by those who are charged to lead.Mr President, echoing the private tribute I paid you on a visit to Croatia some months ago, I should like, on behalf of this House, to pay tribute once again to your courageous act of leadership and reconciliation, when, with President Marovic of Serbia and Montenegro some time ago, you respectively apologised for what had happened in the past decade. This was not immediately received by all the political forces and commentators in your homeland as an act designed to give you popularity, but it is a measure of the man you are in terms of the leadership you are willing to give, and yours is a region which badly needs the healing power of that kind of leadership.Mr President, it is my pleasure to invite you to address the European Parliament. – I would ask the honourable Member to respect the dignity of the house.Mr President, you, and you only, now have the right to address the house.
(1). Mr President,distinguished Members of the European Parliament, distinguished observers, I would like to thank you for your invitation and the opportunity to address the European Parliament at its plenary session today.
Unfortunately, my presentation has to begin with sad news. This morning, Mr Boris Trajkovski, the President of the Republic of Macedonia, was killed in an air crash. It is a human loss which not only hit his family and the Republic of Macedonia, but will also have political consequences for the situation in the region.
This afternoon I was supposed to meet Boris Trajkovski at a conference on investment in Bosnia-Herzegovina. Together with him and the Presidents of other states we were working on the programme of stabilisation and reconciliation in south-eastern Europe. Boris will now not be with us today in Mostar, but we shall continue the work. This will be the best way to continue on our joint road. I do not believe that this accident will affect future procedures or the integration of the Republic of Macedonia into the EU.
It gives me great pleasure to speak before you on behalf of the Republic of Croatia at an important point in time for my country, as well as for the future of the EU: the day approaches when all real and imaginary curtains in Europe will fall – this time, we hope, forever.
Let me say at the outset, clearly and resolutely: membership of the EU is the chief foreign policy objective of the Republic of Croatia. I am pleased to note that all the elements of the state authority have reached political consensus in this matter: the Croatian Parliament, the government and the President of the Republic. This objective was reasserted by a resolution of the Croatian Parliament adopted in December 2002, followed by the application for EU membership, submitted a year ago, in February 2003. This strategic goal enjoys the support of the political parties and public opinion. This places an even greater obligation on the political leadership of the country, as well as on all the strata of Croatian society, whose active participation in this effort is vital.
Our goal is Europe, but not just membership of the EU. Our primary objective is to reach and maintain the standards that prevail in Europe. We are fully aware of the difficulties that this adjustment entails. However, the adjustment is necessary, so that one day Croatia may actively participate in European institutions as an equal member. The experience and help of other states in this regard will prove invaluable.
Like some of the countries that will soon become full EU members, Croatia gained its independence and sovereignty only recently. Like them, it had to face the demanding and costly process of political, economic and social transition. But unlike these countries, Croatia had to face, in its recent past, a war imposed upon it. The ravages of war have left deep wounds – primarily in people, but also in huge material losses. Hundreds of thousands of people were forced to leave their homes and an equal number were left homeless.
Croatia was thus in a position to face new challenges: the reconstruction of buildings in hundreds of towns, villages and hamlets and the de-mining of thousands of square kilometres of land. In addition, we had to achieve something that the EU members stressed as especially important: the establishment of trust and confidence, tolerance and co-existence leading to a lasting reconciliation. This was the task that was by far the most difficult, as it required we politicians to take clear and firm positions and decisions.
I want to state very clearly that we are fully conscious of our duty to fulfil our obligations. We are working on the reform of public administration, the harmonisation of legislation, and the involvement of all our potential in the adjustment of the system. I assure you that we want to cooperate with the Hague Tribunal, and that we want to continue working on the return of refugees, a reform of the judiciary, the protection of minorities and regional cooperation. Many of you are aware of our bilateral initiatives in relation to our neighbours, as well as our active participation in regional organisations, such as the Stability Pact, the Adriatic-Ionian Initiative, the Central European Initiative and the Quadrilateral. We see this task less and less as a heavy burden and more as tasks on which we should be working with perseverance to reach the European standards as soon as possible.
I know that you are interested in our position vis-à-vis the Hague Tribunal. I want to state resolutely and unequivocally that we consider cooperation with the ICTY to be in the interest of all of us living in what was once Yugoslavia. Such cooperation makes it possible to individualise guilt and to prosecute individuals for crimes committed during the war. This is the only way to end the practice of collective guilt, whereby the crimes committed by individuals are shifted onto the whole nation.
It is therefore important to bring to justice all persons who committed crimes or were involved in them in some other way, thus putting an end to accusations of whole nations. I expect that once the reform of the judiciary is completed, the Croatian courts will be ready to adjudicate in war crime cases. I believe that soon all outstanding cases will be dealt with before Croatian courts of law.
The fate of refugees and displaced persons is still painful. As regards their return, Croatia uses every opportunity to secure their return to the Republic of Croatia, regardless of their ethnicity. But being a country in transition, Croatia is facing numerous problems caused by this return. The reconstruction of buildings, which is a necessary precondition for return, is not proceeding as fast as we would like it to.
The state has provided the money for housing reconstruction, but this is not all. The returnees need not only housing but also employment, so that they may earn a livelihood for themselves and their families. The Croatian Government, together with the representatives of the international community, has engaged in programmes of return for citizens of Serbian nationality. Croatia and Bosnia and Herzegovina have agreed on measures to accelerate the return of refugees and displaced persons.
There are areas in which successes have been achieved and we are justly proud of that. One such area is regional cooperation. On the bilateral plane, we have in recent years normalised our relations with Serbia and Montenegro. We have bilateral cooperation schemes with Bosnia and Herzegovina, and we are engaged in intensive political dialogue with all the other countries in the region. Economic cooperation has also been making progress in recent years. In order to facilitate the flow of people, goods and services, the visa regime with most of the countries in the region has been liberalised.
Although we are optimists, we are aware of political and security challenges in the region. The only way to address them that I can see are through democratically-elected governments with a pro-European orientation. But merely paying lip service to Europe is not sufficient. More than anything else, it is necessary to prove such an orientation through action and commitment to European democratic standards. The example of Croatia, as a stable country in the region, proves this point. Closer cooperation of south-eastern European countries with the European Union will have a positive effect on the stability of the whole region. The Republic of Croatia is ready to take an active role in the region and to transmit its experience to other countries.
The Zagreb Summit, which took place almost four years ago, was a turning point for the region. Last year's Thessaloniki Summit and the documents adopted there affirmed the European future for the Stabilisation and Association Process – SAP – countries. We, too, support all the steps taken to achieve the stated objectives. The new instruments and mechanisms such as European Partnerships, Twinning, Taiex, and participation in the Community programmes which are now available to countries involved in the Stabilisation and Association Process, will complement the existing efforts in the framework of the CARDS Programme. Such instruments represent essential and welcome assistance to those who aspire to become members of the European Union, and the Republic of Croatia is prepared to make the best use of them and of other pre-accession instruments.
As regards the European Parliament, I am pleased to note that the relations between it and the countries in the region intensified following the visit by President Cox to the SAP countries in autumn 2003. The Republic of Croatia is especially grateful to President Cox for his invitation to the SAP countries to participate in the Conference of Presidents of Parliaments, held in Budapest in February. We see our participation at this conference as a signal that the process of enlargement will continue after 1 May this year.
From the very beginning, Croatia has advocated an individual approach, i.e. the assessment of the country's own merits. We believe that Croatia's example and its accelerated progress towards the membership of the EU will encourage other southern European countries to tackle the key issues that are now an obstacle on their way towards the European Union. The European Parliament will soon take a decision on the future of the Delegation for Relations with the Countries of south-east Europe. I would like to use this opportunity to express our unreserved support for the establishment of an individual delegation of the European Parliament for cooperation with the Republic of Croatia. I would expect that such a delegation should be established after the new European Parliament has been elected. Such a decision would confirm a new, advanced stage of relations between the Republic of Croatia and the EU. It would also help to intensify the dialogue between the Croatian Parliament and the European Parliament. We very much hope that the experience in relations with the current candidate countries will be used in deciding on the future of the European Parliament delegations to the SAP countries.
The new situation following enlargement opens a new era for the SAP countries. We will become next-door neighbours. The increased technical assistance by the European Parliament to the parliaments of the SAP countries – as was the practice in the case of the present candidate countries – is a welcome contribution to the development potential of these countries. This would be the appropriate response to the challenges of the process of enlargement.
The Republic of Croatia has a high esteem for the support of the European Parliament and for the understanding it has shown for its efforts to get closer to the European Union. One of the visible signs of such support was the ratification by the European Parliament of the Stabilisation and Association Agreement, which took place only a month and a half after its signing. This meant explicit support for the Republic of Croatia, but it was also a message to the EU Member States to start the process of ratification in the national parliaments.
In its resolutions, the European Parliament has repeatedly welcomed Croatia's application for EU membership, thus also showing its support for Croatia's intentions and goals.
After 1 May 2004, the European Union will have 25 Member States and a human potential of 450 million inhabitants. The figures are impressive! But we should not forget that the unification of Europe will not be completed until all the SAP countries become members of the European Union and until Europe is united within its geographical borders.
The only way to remove instability in south-east Europe is EU membership. Once the borders which provoked the recent bloody war in south-east Europe are removed, the question of who lives on which side of the borders becomes irrelevant. Only a united Europe is capable of eliminating war as a political tool for the resolution of conflicts and to direct countries in the region towards a more prosperous future.
On the other hand, the forthcoming enlargement will enable the European Union, based on the institutional cooperation of equal partners, to play an important and more active role on the international scene. United, Europe can face economic challenges from the Far East or from the United States. A strong, integrated and united structure, it can confront the global challenges of the present age, of which the most important is to combat terrorism, but also include the fight against organised crime, corruption, smuggling and drugs trafficking. It can play a significant role in the system of world peace and security, but also offer humanitarian, technological and economic assistance to those countries and nations that need help.
It may be appropriate at this point to say a few words about the wider context of the enlargement of the Union. I find it difficult to accept the concept of a 'new Europe' and an 'old Europe', which maintains the conflicting nature of the process of the EU's enlargement to the countries in transition. As I see it, what we are witnessing is the emergence of a 'coming Europe' – that is a better description – a concept that rather than being conducive to internal European and trans-Atlantic differences, builds a European Union of the future based on the good traditions of the 'Europe of the past'.
This 'coming Europe' can offer young democracies at least two good reasons to for joining it: political stability and economic competitiveness. For Croatia, these two reasons are sufficient to dispel all doubts about the benefits of European unification.
The Republic of Croatia expects to join the European Union soon. Croatia has always been part of Europe – culturally, historically and geographically. But, by political circumstance, it distanced itself from it for a time. By developing new standards, we are now trying to build Croatia on the values of those nations in which democracy, the rule of law, freedom of speech, respect for minority rights and the human rights are viewed as the inheritance of the past decades. We do not see democracy as a static level of achievement, but rather as a continuous process, as a constant advance towards new horizons of freedom.
We look upon the European Union as a family of diverse members who all work together, a community in which the interests of each nation are respected, while cooperation is developed on the basis of solidarity. Croatia wishes to enrich this community of values with its own cultural, linguistic and national identity. We want to live with you in the co-existence of diversity, but we would like to remind you also, boasting a little, that Croatia is one of the few oases of ecologically-preserved nature in present-day Europe.
Croatia is closely following various discussions at European level which will provide the basis for the future shape of the European Union. Although Croatia did not take part in the European Convention, we followed its deliberations with great interest. Equally, we followed the work of the Intergovernmental Conference. We are convinced that, despite difficulties, the Member States will overcome their differences and reach an agreement on the Constitutional Treaty that will make the enlarged European Union efficient and capable of responding to the challenges it faces, thus securing a more active and important role for it in the international arena. We also hope that the constitutional arrangements will allow smooth integration of the states participating in further enlargements.
We also take great interest in the discussions on the next financial perspective, which should truly reflect the proclaimed strategic goals of the European Union and enable their full implementation. In particular, we would like to point to the need to allocate adequate financial resources enabling rapprochement with, and integration of, the countries which will become candidates or new Member States. Croatia hopes that in this respect the European Commission, the European Parliament and the current Member States will demonstrate a long-term vision.
We believe that the new constitutional and budgetary framework must reflect the true nature of the commitment to include all European states in the European family, thus ensuring the further advancement of the European integration project, which would include Croatia, as well as other SAP countries.
As a country that aspires to join the European Union in the not-too-distant future, the Republic of Croatia has an interest in joining a strong and effective Union that will meet the demands of all its citizens. In such a Union, the role of parliaments and parliamentary cooperation will be of vital importance.
As an applicant country, Croatia reckons with the institutional capability of the Union to accept new members in the next round of enlargement. Croatia also follows with interest the discussions between the European Union and NATO on security issues. We highly appreciate the adoption of the European security strategy. We see this as a strategy that will enable the European Union to face the threats and global challenges, thus contributing to the multilateral system of security, as well as to its more active involvement in some parts of south-east Europe. We support the effective multilateralism as a concept that needs to be strengthened in the world facing the dangers and challenges like those of the present day.
I would like to stress that the Republic of Croatia strongly relies on the European Parliament as an institution that will support its integration into the EU. I am convinced that in its recommendation to the Council on the application by Croatia for membership of the EU, the European Parliament will recognise the progress made by Croatia in fulfilling the Copenhagen and other relevant criteria and the reforms that are taking place in the country.
I am equally convinced that the recommendation of the European Parliament will give an impetus to the other European institutions and Member States to adopt a positive stance on the Croatian application. Here I refer to the forthcoming Opinion by the European Commission, which we hope will be published in spring. This would enable the European Council in June to take new strategic political decisions on Croatia. Naturally, the Croatian authorities and the citizens of my country are looking ahead to a candidate status and opening of the accession negotiations.
Distinguished Members of the European Parliament, you are entering the final session of your term of office. In June there will be elections, in which most citizens of Europe will take part. Their broad participation will contribute to the strengthening of the democratic legitimacy of the European Union. I am convinced that the citizens of Croatia will soon be in a position to vote in the elections for the European Parliament and that Croatian MPs will be able to take up their seats in the European Parliament.
Although we are not a numerically large nation, we bring you the joys of the Mediterranean, the civilised values of Central Europe, the toughness of hard stone, the serenity of the Slavonian plains and above all, the open and noble heart and outstretched hands of friendship and co-operation.
We hope, expect and know that in the final analysis the well-known words of Robert Schuman will prevail: 'We do not unify countries, we unite people.'
Colleagues, on your behalf I should like formally to thank President Mesic once again for his address to the House at a moment when we, together with the Commission, will enter a new period of reflection on our relations with the Republic of Croatia.